CLAUSE SOCIALE 1/2
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 11/03 FORABOLA

Entre :

1) La communauté locale du Groupement Mongandjo concernée par les quatre
premières Assiettes Annuelles de Coupe dont la liste des composantes est reprise
en annexe 01,

située dans :
le Secteur de Bangelema Mongandjo
le Territoire de Basoko,
le District de Tshopo,
la Province Orientale,
en République Démocratique du Congo,

Représentée par : Mrs (!)

Pouvoir traditionnel et notables

Secteur Bangelema-Mongandjo

Chef de Secteur : BAISOLE LOKALEMA ANTOINE RICHARD
Groupement
Chef de Groupement ROSE MASSIKINI DJONI
Village : Badjamba >
14 kg”
Chef de Village : AMUNDALA KOTO JEAN BERNARD se >
> MS
Chefs de Terre : LISOLOLO ALAZA JACQUES y PT
MANOTI LOBAMBA ANDRE
KOLONI MBULA NGONDA JEAN
Membres du Comité de Négociation
KPUKPANABAHU KENGELAGA JEROME Président du comité de négociation
BOMBELE MBISA MOKI RAPHAEL Vice-Président du comité de négociation
PANZA MBOKO JEAN MARIE Membre du comité de négociation

ee
ANGBANDIMA KENGELAGA Membre du comité de négociatigr ?

() Noms et qualité

MOSALA AFUNDI FLORENT Membre du comité de négociation

KIFALA BOGBOA BAHIA PIERRE Membre du comité de négociation
BIFOLO BATINDI BAUDOUIN Membre du comité de négociation
MBANO BOLAYA JEAN Membre du comité de négociation
BOPINGI NZAMBE APESI DIMANCHE Membre du comité de négociation
MEBONGA NDOMBE ETIENNE Membre du comité de négociation

Le Groupement MONGANDJO certifie, en date du 15 septembre 2011, qu'il n’y a pas de
peuples autochtones sur son territoire.

et ci-après dénommée « La communauté locale», d’une part ;
et

2) La Société Forestière et Agricole de La M’Bola, en sigle FORABOLA, immatriculée
au registre de commerce sous Le numéro 452 Boma, ayant son siège au n°2165,
avenue des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr Albert Pedro Maïa Trindade, ci-après
dénommée « le concessionnaire forestier », d’autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02.

Etant préalablement entendu que :
la société

est titulaire du titre forestier (2), figurant en annexe 3, n° 011/03. du 25 mars
2003, en application de l'arrêté n° 020/CAB/MIN/AFF-ET/03 du 4 avril 2003,
jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n°4901/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 250 000 hectares dont 189 711 hectares utiles
d’après le récapitulatif des surfaces exploitables établi par La DIAF, en date du
15 août 2011 figurant en annexe 5 et La carte de stratification figurant en
annexe 6.

-__ la communauté locale est riveraine de La concession forestière concernée; ces
forêts sont situées dans un triangle formé par la rivière Aruwimi, et Le fleuve
fleuve Congo, en amont de La ville de Basoko cf: cartes localisation de la
Garantie d’Approvisionnement figurant en annexe 7.

La communauté locale y jouit traditionnellement de droits coutumiers ainsi
qu’en atteste l'étude socio-économique.

() Garantie d'Approvisionnement où Lettre d'intention

CN NN 0 8 NO 0 D = D

les limites de la partie de la concession forestière concernée par le présent
contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale,
cf : PV de délimitation et Carte des Groupements figurant en annexe 8, et sont
consignées dans le plan de gestion, et dans le plan d'aménagement de la
concession au moment de son approbation.

- Mr. NTAHOMPAGAZE Pascal, Chef de Division, matricule 7/184822R (3);
Administrateur du Territoire de Basoko, assiste à La signature du présent accord
en qualité de témoin et garant de La bonne application du présent contrat.

€) Noms, n° matricule et grade

/ e) 6. £

EE |

IL EST CONVENU CE QUI SUIT :

Chapitre 1°: Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière.

IL a pour objet principal, conformément à l’article 13 de l'annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d’exploitation des produits forestiers et de cahier des
charges y afférent, d’organiser la mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler Les rapports entre les parties en ce qui concerne la
gestion de La concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l’article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l’article 17 de l’annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un nouveau (‘) bloc de cinq assiettes annuelles de coupes.

Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier
une quelconque clause du présent accord.

f En effet, tous les cinq ans, le concessionnaire passe à un nouveau bloc d'exploitation de ci
annuelles de coupe et un nouvel accord est établi qui vient actualiser le cahier des charges.

Chapitre 2 : Obligations des parties

Section 1° : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière  d’infrastructures économiques et des services sociaux portent
spécialement sur (i) la construction, l’aménagement des routes ; (ii) la réfection,
l'équipement des installations hospitalières et scolaires ; (iii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu
des réunions de négociation en annexe 9), à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

Mais en préalable, Forabola s'engage à exécuter, sans l’imputer sur Le fond de
développement Mongandjo, les travaux sur lesquels elle s’était engagée au travers
de conventions antérieures et en particulier :

1. L’achèvement du dispensaire de Bomboma, actuellement au stade des
finitions

2. L’achèvement du dispensaire de Bolikango, actuellement au stade des
finitions

3. L’achèvement du dispensaire de Bokau, actuellement au stade des
finitions

4. L’achèvement du dispensaire de Baonde, actuellement au stade des
finitions

5. L’achèvement du bureau du Chef de Secteur, actuellement au stade
des finitions

6. L’achèvement de l’école primaire de Likombe, actuellement réalisée

à 50%.

La construction du dispensaire de Bobati

La construction du dispensaire de Bobaula

La construction de l’école secondaire de Yambomba

10. La construction de l’école primaire de Bokpoloa

11.La construction de l’école secondaire de Badjamba

°œN

- Construction, aménagement des routes :

La communauté locale n’a retenue aucune route de désenclavement

[L

- Facilités en matière de transport des personnes et des biens :

>

"
Aa NY R À

En ce qui concerne l’embarquement sur les pontons FORABOLA, un certain
nombre de règles sont applicables et acceptées par La communauté locale :

Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des
compagnies d’assurance, ce nombre est limité à 15 personnes par ponton.

Chaque personne est autorisée à embarquer avec un maximum de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers ou autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au
chef de chantier afin de figurer sur La liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : Les travailleurs du concessionnaire forestier où les
membres de leur famille

Passagers de priorité 2 : Les ayants droits coutumiers, ou un membre de leur
famille, avec lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
FORABOLA travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes

En ce qui concerne le transport terrestre, la FORABOLA s’engage à autoriser
ses véhicules à prendre à leur bord, dans la mesure du possible, tout
membre de la communauté locale allant dans la même direction qu’eux.

Toutefois, cette autorisation ne concernera que les véhicules conçus pour
assurer un transport décent des personnes (ex : jeep, bennes...).

Ce transport sera assuré dans le strict respect des normes et conditions des
assurances

Autres :

Fourniture de 3 moulins à fufu (Ekuteme, Bobaula, Bolikango 11)
Fourniture d’1 poste à souder à Bobati II

Fourniture de 2 groupes de 5 KWA à Bobati Il et Badjamba
Fourniture d’une pirogue de 10 m à Badjamba
Fourniture d’1 moteur de 25 CV Yamaha à Badjamba

CRE

4,
,

EE MELLE.

Article 5 :

Comme indiqué à l’article 3 de l'annexe 2 de l’arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexe 10 des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1) Les plans et spécifications des infrastructures, 2) leur localisation et
la désignation des bénéficiaires, 3) Le chronogramme prévisionnel de réalisation des
infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs s’y
rapportant.

En ce qui concerne Les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative pour chaque tronçon concerné :

= le plan du tracé et Le kilométrage qui lui correspond ;
-__ la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;
-__ les ouvrages d’art à installer (ponts, radiers, …) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

= Les temps d’utilisation à prévoir pour chaque engin et matériel ;
-__ les coûts d’utilisation correspondants par unité de temps.

Article 6 :

Les coûts d’entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s’appliquer bien au-delà () de La
période d’exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées Les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de la communauté
locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des
infrastructures est assurée par Le Fonds de Développement (cf. article 11), selon
l’un des mécanismes suivants () 5

- affectation, chaque année et quelle que soit La zone exploitée, de 5 % du
total des ristournes de manière à mutualiser Les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession; un programme prévisionnel chiffré d’entretien et de
maintenance, sur les 4 où 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et/ou peuples autochtones riverains ayants-droit sur la concession
forestière est joint en annexe 11.

Article 7 :

F) le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qui veut dire que la concession sèrd”
exploitée selon un programme de 25 assiettes annuelles de coupe et que la période d’attente entre del
passages en coupe sur la même assiette annuelle sera précisément de 24 ans. l

n] préciser le mécanisme retenu : mutualisation des coûts, provision effectuée à l’origine, autre …

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d'éducation et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement Le transport depuis Kinshasa où une autre ville plus proche.

Article 9 :

A compétences égales, le concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de la communauté locale.

Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l'exercice par la communauté locale des droits d’usage
traditionnels lui reconnus par la Loi notamment :

- le prélèvement de bois de chauffe ;

- la récolte des fruits sauvages et des chenilles 4

- la récolte des plantes médicinales ;

-__ la pratique de La chasse et de La pêche coutumières.

Les modalités d'exercice des droits définis à l’alinéa 1% ci-dessus sont
définies en annexe 12. Le concessionnaire forestier s'engage à en faire mention
dans Le plan d'aménagement de la concession.

Article 11 :

ILest institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le
concessionnaire d’une ristourne de deux à cinq dollars américains par mètre cube
de bois d'œuvre prélevé dans la concession forestière, selon le classement de
l'essence concernée, publié dans le guide opérationnel de La Direction Inventaire et
Aménagement Forestiers. Soit :

5 $/m° pour l’afrormosia

4 $/m° pour Les autres bois de classe 1
3 $/m° pour les bois de classe 2

2 $/m° pour les bois de classe 3 et 4

C

Les volumes sous aubier de bois considérés sont portés sur les déclarations
trimestrielles de production de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d’infrastructures socio-
économiques (quinze mille sept cents dollars) présentés à l’article 4 ci-dessus.

A cet effet, FORABOLA ouvre dans ses livres ce jour, 16 septembre 2011, un
compte spécial pour le Groupement Mongandjo et Le crédite d’un montant de mille
cinq cent soixante-dix dollars (1 570 S).

Ces 10% constituent une avance sur Les ristournes à verser sur Les volumes de
bois prélevés dans le bloc d'exploitation considéré qui regroupe, selon Les cas, 4 ou
5 assiettes annuelles de coupes et sont remboursables à la fin de la période

considérée.
Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de la communauté locale.

Sur demande de la communauté locale, Le concessionnaire forestier accepte
qu’un représentant de la société civile fasse partie du CLG en qualité
d’observateur.

Article 13 :

Outre un président désigné par les membres de la communauté locale et
travaillant sous la supervision du chef de la communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, Le CLG est installé officiellement par l’Administrateur
de Territoire.
Article 14 :

La Communauté locale a décidé de consigner Le Fonds de Développement
auprès du concessionnaire forestier.

Celui-ci s’engage à rendre accessibles Les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties.

Section 2 : Obligations de la communauté locale

Article 15 :

La communauté locale s’engage à concourir à La gestion durable ‘de’ là
concession forestière et à contribuer à la pleine et libre jouissance par le.
concessionnaire de ses droits. } ;

Article 16 :

La communauté locale s’engage à collaborer à La lutte contre le braconnage
et l’exploitation illégale dans la concession forestière et à sensibiliser ses membres
à cette fin.

Article 17 :

La communauté locale s’engage à collaborer avec le concessionnaire forestier
pour maîtriser tout incendie survenu à l’intérieur de La forêt concédée ou dans une
aire herbeuse attenante à la susdite forêt.

Article 18 :

La communauté locale s’engage à prendre toute disposition appropriée pour
que ses membres contribuent à la protection du personnel et du patrimoine
d’exploitation du concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence où de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 19 :

La communauté locale s'engage à collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour l'évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.

De même, la communauté locale s’abstient de favoriser l’accès à des fins
illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer le suivi et l'évaluation de l'exécution des engagements pris
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS) ;

Article 21 :

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier et d’au moins trois
représentants élus de la communauté locale en dehors des membres du CLG .

Les parties acceptent que l'ONG représentée par
Mr siège en qualité de membre effectif du CLS.

Article 22 :

Le CLS examine le rapport trimestriel d’activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

IL peut, en cas de besoin, entendre Le président ou tout autre membre du
CLG.

IL peut également faire appel à une expertise qualifiée pour l’éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous Les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
l’une des parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-
verbal signé par tous Les membres présents.

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux
est fixé à 10 USS.

Les frais d’organisation des réunions des deux comités sont prélevés sur le
Fonds de Développement.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige où contestation né de l'interprétation ou de l'exécution du présent
accord est, si possible, réglé à l’amiable entre les parties.

A défaut d’un arrangement, les parties s’engagent à soumettre le litige à la
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.Au cas où le différend persiste, la partie non satisfaite peut saisir Le
tribunal compétent de droit commun.

b

EE MELLE E

Article 26 :

Pour l'exécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :
Le présent accord produit ses effets à la date de sa signature par les parties
et l’Administrateur de Territoire en tant que témoin et garant de la bonne

application du présent contrat. IL remplace et annule tout autre accord qui aurait
existé entre Les parties du présent accord.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l’Administrateur de Territoire, à l’administration forestière
provinciale et à l’administration centrale des forêts pour son annexion au contrat
de concession forestière.

Fait à Lileko, Le 16 septembre 2011

Pour le concessionnaire forestier
Richard GARRIGUE
Responsable de la Certification

Pour la communauté locale

Nom Qualité Village Signature
BAISOLE LOKALEMA :

ANTOINE RICHARD Chef de Secteur Mongandjo_—#

JONI MASIKINI MONGANDJO | Chef de Groupement Bobamba

AMUNDALA KOTO JEAN . x

BERNARD Chef de Village Badjamba

LISOLOLO ALAZA JACQUES | Chef de Terre Badjamba

MANOTI LOBAMBA ANDRE Chef de Terre Badjamba

b

EEE ERE=…

|

KOLONI MBULA NGONDA

JEAN Chef de Terre Badjamba
| KPUKPANABAHU Président du comité de Bomb
KENGELAGA JEROME négociation ompoma
BOMBELE MBISA MOKI Vice-Président du comité Badiamb
RAPHAEL de négociation acjampa
Membre du comité de :
PANZA MBOKO JEAN MARIE négociation Bolikango
Membre du comité de
ANGBANDIMA KENGELAGA négociation Bomboma
Membre du comité de :
MOSALA AFUNDI FLORENT | négociation Badjamba
KIFALA BOGBOA BAHIA Membre du comité de Bobaul
PIERRE négociation obaula
Membre du comité de :
| BIFOLO BATINDI BAUDOUIN négociation Badjamba
Membre du comité de :
MBANO BOLAYA JEAN négociation Bolikango Il
| BOPINGI NZAMBE APESI Membre du comité de Bolikan
| DIMANCHE négociation ikango
| MEBONGA NDOMBE Membre du comité de |
ETIENNE négociation Bolikango Il

Monsieur NTAHOMPAGA

dministrateur du Territoire

- Annexe 01 :

Identification de la communauté

MONGANDJO

Concernée par les

4 premières AAC

Identification de la communauté MONGANDJO pour les quatre premières
Assiettes Annuelles de Coupe (AAC) de la garantie FORABOLA 11/03

Pouvoir traditionnel et notables

Secteur Bangelema-Mongandjo

Chef de Secteur : BAISOLE LOKALEMA ANTOINE RICHARD
Groupement
Chef de Groupement ROSE MASSIKINI DJONI

Village : Badjamba
Chef de Village : AMUNDALA KOTO JEAN BERNARD

Chefs de Terre : LISOLOLO ALAZA JACQUES
MANOTI LOBAMBA ANDRE
KOLONI MBULA NGONDA JEAN

Membres du Comité de Négociation

KPUKPANABAHU KENGELAGA JEROME Président du comité de négociation
BOMBELE MBISA MOKI RAPHAEL Vice-Président du comité de négociation
PANZA MBOKO JEAN MARIE Membre du comité de négociation
ANGBANDIMA KENGELAGA Membre du comité de négociation
MOSALA AFUNDI FLORENT Membre du comité de négociation
KIFALA BOGBOA BAHIA PIERRE Membre du comité de négociation
BIFOLO BATINDI BAUDOUIN Membre du comité de négociation
MBANO BOLAYA JEAN Membre du comité de négociation
BOPINGI NZAMBE APESI DIMANCHE Membre du comité de négociation
MEBONGA NDOMBE ETIENNE Membre du comité de négociation

Le Groupement MONGANDJO certifie, en date du 15 septembre 2011, qu'il n’y à pas de peuples
autochtones sur son territoire.

Annexe 02

Délégation de signature

du Gérant Statutaire à Richard Garrigue

FORABOLA

SOCIETE FORESTIERE ET AGRICOLE DE LA M’BOLA
NR.C. 453 BOMA - ID. NAT. 01-022-C39307C - N° IMPOT A0801416Z
N° IMPORT-EXPORT 121/007
Tél. 0851272977 - 0854419544 email : forabola kin@yahoo.fr
Siège Social : Avenue des Poids Lourds n° 2165 KINSHASA/GOMBE

DELEGATION DE SIGNATURE

Je soussigné PEDRO ALBERTO MAIA TRINDADE, Gérant Statutaire de la
Forabola, certifie donner délégation de signature à

Monsieur Richard GARRIGUE

Responsable de la Certification

Afin de signer la Clause Sociale du Cahier des Charges de la Garantie 11/03 entre la
Forabola d’une part et le Groupement MONGANDJO d’autre part.

Fait à Kinshasa, Le 9 juillet 2011, pour servir et valoir ce que de droit

Annexe 03

Titre de la Garantie

011/CAB/MIN/AFF-ET/03

du 25 mars 2003

LL

fe ee ee ee 2 1e 2 1 = ee ee

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

‘CONVENTION N° Ü4A /CAB/MIN/AFF-ET/03 DU ! HARS 2003
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

. ENTRE } La République Démocratique du Congo, représentée par le
° Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre,

ET oi La Société Forestière et Agricole de la M'Bola (FORABOLA),

Représentée par Monsieur J0AO MANUEL MAIA TRINDADE
ci-après dénommé l'Exploitant.

PRELIMINAIRE

été à ce jour, ie Décret-loi Constitutionnel
n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 :

8 Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
juillet 1973 portant récime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ; .

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244- Qu 46
octobre 1979 fixant les taux et règles d'assiette et de recouvrement de taxes. £ ke
redevances en matière administrative, judiciaire et domaniale perçues à litiatie dé

Département de l'Environnement, Conservation de la Nature et Tourisme! : Dh £

h NI

LÀ

bi

SEE 0 0 D 0 = 0 0 = 0 = = = D

{

2

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public É

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grêce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de méttre en valeur les ressources forestières de l'Etat
Pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploïant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à M'hola, dans
là Province de Bas-Congo, d'une capacité annuelle de 12.000 m3 de produits finis,
nécessitant un approvisionnement en grumes de 40.000 m3.

. Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à Ja garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la. demande de réaménagement des garanties d'approvisionnement
introduite par la FORABOLA cfr. Lettre n° 006/02/NAA/NGML/AT/FOR/KN/03 du 22
février 2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la FORABOLA en lui

octroyant Une garantie d'approvisionnement en remplacement de la garantie
couverte par la convention n° 021/94 du 27/01/1994 de 250,000 ha

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

Attice1® : La garantie d'approvisionnement porte sur un volume théorique
annuel de 47.400 m3 de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)

Dôussie 800
Iroko . 3.000
Ebène 500
Tiama 4,200
Kosipo 5.000
Sapelli 5.500
Sipo 3.500
Acajou d'Afrique 4,500
Afrormosia + 2.000
latandza 1.500
Mukulungu 1.800
Fuma 1.000

ia

Article 2

Article 3

Article 4

Article 5

8
Longhi 1.400
Limbali 2.500
Tola 3.000
Bosse clair 1.000
Bilinga 900
Angueuk 1.100
Tshitola 1,200
Dabema . 800
Padouk 1.000
Ilomba 800
Niove 400

Total 47,400

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit : |

Province : Orientale District : Tshopo
Territoire : Basoko & Banalia Localité 3
Lieu Ë Superficie: : 250.000 ha

Cette forêt ou portion de forêt est circonscrite dans fes limites
suivantes :

Au Nord : La rivière Aruwimi, partie comprise entre le village Bomese
Fo et la rivière Bulambe

AUSud : !a limite administrative des Territoires de Banalia, Basoko
et Isangi;
A l'Est : La rivière Bulambe :

AlQOuest : Le fleuve Congo, partie comprise entre les rivières
: Aruwimi et Lifindo.

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère,

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés ur 50

l'article premier ou autres essences à promouvoir, 7

{}

eee MEME».

Article 6

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
Cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
Publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera Souris, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation :

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
où d'autres rapports prévus par la réglementation en vigueur :

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°021/94 du 27/01/1994; l

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ; à

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le perme

un

Article 7 : La présente convention est effective à la date de sa signature
jusqu'au mois de décembre 2019.

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente,

ait à Kinshasa, le ? 5 ARS 093

SIGNATAIRES AUTORISES

ET
ET : LE MINISTRE»

TT / 0 ut
Monsieur JOA4O MANUEL MAIA TRINDADE =Ir. Julé WVUMA MOOTA=

Pour FORABOLA
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

1. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à l'ECN

4. Direction de la GF

5. Gouverneur de Province

6. Coordinateur Provincial de l'ECN

UOISS99U09 E] 8p UOIjeSI]2907
£O/LL UOISSS9U0) - Y104Y401

CN SN ON M © © ON © 0 © 2 NO EN 2 OO em um
_ Annexe 04.

Notification de la Convertibilité

Garantie
011/CAB/MIN/AFF-ET/03

Lettre n° 4901 CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008

A3FB

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le O6 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

(7 N°U40L/CAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Gérant Statutaire
de la FORABOLA
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°35

Monsieur le Gérant Statutaire,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°011/03 du
25/03/2003, située dans le Territoire de Basoko, Province Orientale remplit Les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Gérant Statutaire, l’expression de ma consid
distinguée.

ation

José E.B. ENDUN

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gorabe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr

Annexe 05

Superficie utile de la Garantie

01 1/CAB/MIN/AFF-ET/03

Notification DIAF

15 août 2014

RE

EL:
ELLE

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DE L'ENVIRONNEMENT,

CONSERVATION DE LA NATURE
ET TOURISME

SECRETARIAT GE
ET CONSERVATION DE LA NATURE

DIRECTION PES INVENTAIRES

ET AMENAGE
DIAF

Concerne : Transmissio

Kinshasa, le 15 AOÛT 2011

nw © ES IDIAFISG-ECN/SMM-DIR/201 1

NERAL À L'ENVIRONNEMENT

MENT FORESTIERS

Transmis copie pour information à :

Ministre de V'Environnement,
de la Nature et Tourisme
te Secrétaire Général à
ervation de la Nature
le La Gestion Forestière

- Monsieur le
Conservation

n rapport des superficies

exploitables de vos titres forestiers

Monsieur le Gérant Statutaire,
Par la présente, je vous transmets en
vos titres forestiers te

Le récapitulatif y relatif el
titres, leurs superficies

n annexe renseigne Sur la localisati
totales et exploitabl

À Monsieur le Gérant Statutaire de la

FORABOLA.
à KINSHASA/LIMETE

annexe, le rapport des superficies exploitables de

{ qu'établi par La DIAF.

on administrative de ces
Les respectives.

de la présente et de ses annexes, je Vous prie

Tout en vous souhaitant bonne réception
iments distingués.

d'agréer, Monsieur Le Gérant Statut:

aire, L

expression de mes senti

Récapitulatif des superficies exploitables actualisées des titres forestiers de FORABOLA

Superficie exploitable des concessions forestières
Société Territoire Province Superficie Superficie | Pourcentage
| ha exploitable | exploitable
(ha) (%)

FORABOLA Yuhuma et Isa Orientale 205 000 173 241 84,51
FORABOLA Tshela Bas-Congo 63 232 17 727 28,03
FORABOLA Seke-Banza Bas-Congo 19 264 1264 6,56
FORABOLA Boende Equateur 250 000 125 790 50,32
FORABOLA Basoko Orientale 250 000 189711 75,88
787 496 507 733 64,00

Note : La superficie jugée exploitable s'élevé à 507 733 ha soit 64% de La superficie totale
de l'ensemble des titres forestiers concédés à La FORABOLA.

Le Directeur Chef de Service
[il

; Sébaâtien MALELE MBALA

7 UN NE EEE ee =

Annexe 06

Carte de
la Stratification

de la Garantie 011/03

TEDT IIRNL DT “USDYSUEN

VMVNVERQ 3 HIOLI

=

ANNE

na SIAUEX

eEUeEIe DYOSEY - COLE WIOSWA OA UDISSSIUDO
qualueuuoishouddé,paueueo;erep uone21}213S
oBuo np obuvaroupp 2ubnqudy

VF FE EE EE EE EE DE ED D D EE gg mm mm mm =

Annexe 07
Cartes de
Localisation de la
Garantie 011/03

ee ee M EE © OO © 2 © 2 OS D 2 D 2 2m um um
vTO8va04Uu0ISSSou0) |

elfeUueg je CHOSES E0/LIL JUeeuuoIsIAQIddYy pequeieo 21 ep UoESIIP20"
o8u0,) np énbnrisoue@ nb qnasy

EE SC OS
À ZO0Z/21/6L NP 09/9ZL 18 1POOZ/0 L/ZO NP'O9/ZLL .
‘on0/au/E+ NP 66/9/1 ‘LOOZ/O1/ZONPES/LL) SPUET ; :e21n0i

__— (TS EC PI

1 ITOGAIUOF CL PSDYSUEMIS

æIleUeg Je HOSEG - COL L EI0QRIOJ SUEMO PFÈP UOHESIIRI0

oBu05 npranbuptoomoqronbiiqn déy

HERBE EEE

_ Léon _ == LS LS L__ L L | Æ L 3 L 3 LS

OO

de. md

Annexe 08

PV de délimitation et
Carte des Groupements
concernés SARIeS Huatré premières
Assiettes Annuelles de Coupe

de la Garantie 011/03

M 1: | M
mme |A

L'é

ae

eljeUBg 3° oyos

ILL VIOHVHOA uoISseouag
Sjuswadnoif sep soejins je uonisod

Groupement yomhucyor.2.

Procès Verbal de Délimitation garantie 11/03 Forabola

Entre les Groupements ÿambuYÿA.... et MONÇAATE
Il est dressé ce jour, le.….#Æ. LE. A0... ; procès verbal des délimitations entre

les groupements

L Yém ban représenté par Monsieur. Fans. @ltiWa " Chef de
Groupement
MongGaTo représenté par Monsieur. TuHS..— MASHGIMI Levin Chef de
Groupement
Monsieur Loaière Pie + AR LA À snseeenmenss saseme esta détaché par le
MECNT ©

Les équipes de FORABOLA ont relevé les coordonnées GPS, dont la liste figure en
annexe, de la limite séparant ces déux groupements.

Etaient présents pour attester de ces limites :

RDA. MOULE

Pour le MECNT:  … ÆMEMA um HE BA

5 de Territoire

mn E nu Monsieur.… dbele
ES Latitude Longitude L

d’ordre Degrés Minutes Secondes Degrés | Minutes | Secondes

04. 04° A5! 33,4 24° 2ç'

ce)

Ta LonEma dar / 8 ANGLE LE PAF \

'
{ 8

Fr
|
1
1
1
L
|
|
|
|
|
|
Procès Verbal de Délimitation M 11/03 Forabola
Entre les Groupements d'amhuse.. 74.40

Il est dressé ce jour, lei A0: ha à procès verbal des délimitations entre les
groupements

M arabliareprésenté par Monsieur. ARANCEUS. = Alule. … Chef de Groupement
14/2 #0. représenté par Monsieur. AMTERGe.- . BOK VIA... Chef de Groupement
Monsieur /ear | —Baiapotele…… bas fa lehy. détaché par le MECNT

Les équipes de FORABOLA ont relevé les coordonnées GPS, dont la liste figure en annexe,
de la limite séparant ces deux groupements.

Etaient présents pour attester de ces limites :

Groupement Jambusye.: LlEÉROGRUT .. - {otté Bo enmmnone
pr, / El … Mibèse

AKObR.— BOKALERA......
Lu ANT Ou SUAA nn.

Pourle MECNT:  /éar. fa uanrrela y

Groupement 4/2 #4

Fait à Mama. te. AA f 9.

Chef de Groupement Chef de Groupement PEN MECNT |
Vombisen Weke

b

Monsieur. Ph ve +
{]
Le

A

= — | =

N° Latitude Longitude E
d'ordre Degrés Minutes | Secondes | Degrés Minutes | Secondes
| A. PA | AI | 448 | 24° | 27 | 043 |
3 047 | A2" | oh) 26] 29 | 54,4
# 097 | 40 | 35 | 24° | 47 3
5 QA® 10 29,4 | 24° 34° | 861% |
6 04° 107 | 36 | 4° | 327 | 59,3 : |
| 7 c4° A3 | 061 | 24°) 38 | 944 |
2 [oi | 03 | 042 26) 58103 |
3 lot | ut | o2u | 2e | 347 | 054 |
no | 04 | 497) 6e 28 36 081
Te —
1
A+ : l

Jr sine Be
Æ B932FARAUS |

Procès Verbal de Délir itation garantie 11/03 Forabola
Entre les Groupements ;! 4 . et MPgere.…

Il est dressé ce jour, le. ; procès verbal des délimitations entre les

groupements

&
2

Man aienrésents par Monsieur. A2 4767. BiSOnAG Chef de Groupement
Me RARE représenté par Monsieu: Jeers — MUBSIACL 4... Chef de Groupément
Monsieur LOVeMe TA CEA =: détäché paï le MECNT rem |]

Les équipes de FORABOLA ont relevé les coordonnées GPS, dont la liste figure en annexe,
de la limite séparant ces deux groupements.

l Etaient présents pour attester de ces limites :

Pour-te MECNT:-"

DC A N @

Dress
LE ont

= à k
: ' à

Coordonnées GPS entre les Groupements YA M£AU..: et..MONGANI TO,

N° Latitude Longitude |
(

d'ordre Degrés Minutes econdes Degrés Minutes | Secondes |
| g \ | | Pegrés, <

- = — 1
4: 04° 48,5 14° 18 Ÿ BY, |
gage che ges see) ce, Loue
8 04° AT AS, L 2ÿ° 19°. 143 l
#. | 04 r43! rss | ses tot |" she | |
By o1° 43° 158 | ov 2! | 08,4 |
6, oi 4? où4 |  jye 24’ E2,3 |
| F o1* 44? S2,ç | èpe 21° e3,1
8 o1° 45" "ss Fe PORTE 3, |

Annexe 09

Compte rendu de la réunion de
Négociation

entre
FORABOLA
et le Groupement Mongandjo

du 14 au 17 septembre 2011

|

EL EL |

|
PROCES VERBAL DE LA REUNION DE CONCERTATION AVEC LES AUTORITES
TERRITORIALES, LES CHEFS DES SECTEURS ET DES GROUPEMENTES CONCERNES
PAR LA PREMIERE ASSIETTE DE COUPE DE LA FORABOLA

F
ï 4

L'an deux mille onze, le cinquième jour du mois de

septembre à Sheures locales, I1 s'est tenue, à Lileko, localité

située dans le Groupement Mongandio, Secteur Bangelema
Mongandjo, Territoire de Basoko, une réunion avec Îles
autorités des territoires de Basoko et Banalia et leurs chefs
dé secteurs :et groupements, sous heu hangar construit dans’ la
cour de l'Ecole Primairé. NBahonga ‘isur les préalables au
procéssus des [négociations de clause sociale de cahier des
charges entre la! FORABOLA et les entités ci-haut citées.

fe ;
Sous Îla facilitation des organisations de la société civile de la
province orientale, 18 personnes (dont 2 administrateur des
territoires, 2 chefs secteurs, 2 superviseurs de l'Environnement, 4
chefs des groupements, 4 de la société civile 1 délégué de la FIB et
3 délégués de la Forabola, 1 observateur) ont pris par à cette
réunion dont la liste de présence se trouve en annexe.

Les échanges au cours de cette rencontre ont tournés sur trois
points essentiels, à savoir |

Ÿ Vérifier si toutes le communautés . concérhées par |les

négociations ,sont représentées dansiices assises ;
Y Se mettrè  d'accoïd su#. ile problème des.limites entre. les
la première assiette annuelle de

groupements concernés p

|coupe (yambuya/Bamanga, weko, mongandjo et yambau) ;
Ÿ | Propose dés ‘pistes ‘de solution pour’ une négociation
|harmonieuse.

En abordant le premier point relatif à la représentativité de toutes
les communautés concernées par les négociations, il s'est avéré que
la communauté du groupement Yambuya/Bamanga, dans le territoire de

Banalia, n'était pas représentée. De ce fait, la société s’est vue
dans les difficultés de procéder à une négociation partielle pour
une assiette. Plusieurs propositions ont été formulées pour! la

représentation des membres de groupement Yambuya/Bamanga en md de
tenir les négociations. Cependant, monsieur Richard GARRIGUE,| le
responsable de la sexrtification et délégué de la société a fait Mir
aux participants ‘que faire) parvenir Les délégués de groupement
Yambuya/Bamanga à Lileko serait possible mais ne résoudrait à.
le problème des limites entre les groupements en litige
ion de son enveloppe budgétaire qui

EEE ERERERERLELER

juant. à ce qui concerne le problème ides limites: entre les entités
concernées par l'assiette, les solutions n'étaient pas toujours à la

satisfaction des groupements en litige (Yambuya avec Weko et

Mongandjo) malgré le temps qui leur était accordé pour tabler sur le

problème.

étant pas réellement observés par la FORABOLA

Tous les paramètres n
monsieur Richard

pour une négociation . objective et apaisée ;
GARRIGUE, le responsable ag” a cértifiéation ‘et déjégué dé la
Forabola, a souhaité que les négociations soient reportées de
neuf(9) jours à dater de ce cinq septembre 2011 afin de permettre
aux communautés de’ régler,’ üans l'amiable, les litiges et de ilui

tre de poursuivre les activités dans d’autres sites.
Ÿ |

proposition avait rencontré

permet

I1 sied de signaler que cette
l’assentiment, de tous et a permis aux autorités des entités
par lé ‘litige de limite! détablir ‘séancè tenante le

de descente sur terrain pour cette FÎS.

concernées
chronogramme

En effet, en vue d'éviter et prévenir certains désagréments d'ordre
logistique qui entravent le bon déroulëment des activités pendant

les négociations, les dispositions suivantes ont été prises

invités par groupement ne peut dépasser 16

ÿ Le nombre des
personnes en raison de #7 1 : PE ;
locaux de groupement,

| 10 délégués Imembres des comités
1.3 délégués des chefs de terres par groupement ;
4 Les chefs des villages suivant le nombre des ; villages jpar
i groupement. |
: Le | |
Les chefs de groupements, les chefs de secteurs, les superviseurs

erritoriales sont des invités de

ka :

d'environnement et les autorit
droit par la loi. | :

Commencé à 9h00°,

Fait à Lileko, le 05 septembre 2011
ü WE

ré #

Chargée deë “études et, questi
savoirs endogènes des:
autochtones pygmées /OSAPY

Les participants

MUBIEM Jean Bosco

AT Banalia

DAFELO YENGA MOSONGO Dénis”

TA Basoko Vi ©

ALT) TINDYA J.R|

Chef de Secteur, Turumpu

DZ'ZA Patrick

Superviseur/Env/Basoko

Chef de group/weko

Chef de group/yambau

IBOLI Gilbert
ISOLE Antoine

Chef Secteur B/Mongandjo

Chef de group/Mongandjo

SIKINI Rose Joni
ILONDE François Chef de group/yambuya À 2
D ANOTELE Jean superviseur/Env/Banalie , k
BOTOKO Dieu donné OCEAN “
OCEAN La P7 |

MOLIMA Papy
O0SZE Augustin

Chef de Hantier/FORREOLA

WARAL MERLINI Bruno

Observateur

JES Ricardo

Dirop/FORABOLA

GARRIGUE Richard

Resp. certification

Président DIB

MOLA Gabriel
| BAMONGOYO RAOUL' Célestin

Hiçoord. CDPE/Modérateur,

OSAPY/REppoteur

| BOUNDAWANA YATFONO Marie

Réunion de Négociation de la Clause Sociale du Cahier des Charges
Garantie 11/03 Forabola, Territoires de Basoko — Banalia

Programme
Mercredi 14 septembre 2011
Thème Intervenant Horaire |

Accueil des participants / café Organisation 09H00 | 10H00
Mot du Chef de Groupement Yambau Basomboli Bolongola 10H00 | 10H10
Mot du Chef de Groupement Yambuya Konde François 10H10 | 10H20
Mot du Chef de Groupement Mongandjo Masikini Johny 10H20 | 10H30

| Mot du Chef de Groupement Weko Tonga Sekoko 10H30 | 10H40
Mot du Représentant des Confessions Religieuses 10H40 | 10H50
Mot de la Forabola Erasme Kiamfu 10H50 | 11H05
Mot de l’Administrateur du Territoire d’Isangi AT Mwamba Makanda 11H05 | 11H15
Mot de l’ Administrateur du Territoire de Banalia AT J.B. Ngamubien 1THIS | 11H25
Mot de l’Administrateur du Territoire de Basoko AT Denis Andafelo 11H25 | 11H35
Présentation des participants Participants 11H35 | 12H00 |
Présentation du programme Gabriel Mola 12H00 | 12H20 =
Exposé sur le cahier des charges Erasme Kiamfu 12H20 | 14H00
Déjeuner ‘ 14H00 | 15H00
Identification des parties prenantes aux négociations | Gabriel Mola 15H00 | 16H00
Synthèse et Clôture de la réunion Modérateur 16H00 | 16H15 |
Jeudi 15septembre 2011

Thème Intervenant Horaire

Accueil des participants Organisation 08H30 | 08H45
Lecture et adoption du PV du 14 septembre Secrétariat 08H45 | 09H00

| Lecture commentée de l'arrêté 023 Gabriel Mola 09H00 | 10H30
Echange Ensemble des participants 10H30 | 11H00
Pause-café l 11H00 | 11H30
Doenen besoins de la population des ad de 1 1H30 | 13H00
Déjeuner ne us . 13H00 | 14H00
Evaluation chiffrée des projets Erasme Kiamfu L 14H00 | 15H00
ee me dans les groupements Comités de négociation 15H00 | 16H00 |
Restitution du travail des sous-groupes PE h 16H00 | 16H30
Ajustement des budgets Erasme Kiamfu . zah°:716H30 | 17H00
Etablissement planning des réalisations Erasme Kiamfu
Synthèse et Clôture de la réunion Modérateur /;

ELLE Eee

Vendredi 16 septembre 2011

Thème

Intervenant Horaire
Accueil des participants Organisation 08H00 | 08H30
Lecture et adoption du PV du 15 septembre Secrétariat 08H30 | 09H00
Lecture des clauses sociales complétées Gabriel Mola 09H00 | 10H00
Election des Comités de Gestion et de Suivi Modérateur 10H00 | 10H30
Signature Personnes concernées 10H30 | 12H35
Mot de l’ Administrateur du Territoire d’Isangi | AT Mwamba Makanda 12H35 | 12H40
MOI de l'Administrateur du Territoire de AT J.B. Ngamubien 12H40 | 12H45
Mot de clôture de la Forabola Erasme Kiamfu 12H45 | 13H00
| Clôture de la réunion AT Denis Andafelo 13H00 | 13H15
Déjeuner L 13H15 | 14H30

PROCES VERBAL DE LA PREMIERE JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE 11/03 ENTRE
LA SOCIETE FORESTIERE ET AGRICOLE DE LA M’BOLA, FORABOLA, ET
LES GROUPEMENTS YAMBAU DANS LE SECTEUR TURUMBU EN
TERRITOIRE D’ISANGI, MONGANDJO DANS LE SECTEUR
BANGELEMA/MONGANDJO EN TERRITOIRE DE BASOKO, YAMBUYA
BABORO DANS LA CHEFFERIE BABORO ET BAMANGA YAMBUYA DANS LE
SECTEUR BAMANGA EN TERRITOIRE DE BANALIA, TOUS EN PROVINCE
ORIENTALE.

L'an deux mil onze, le quatorzième jour du mois de septembre, sous le hangar
construit à ce effet dans la cour de l'Ecole Primaire Bahonga de Lileko, localité située dans le
Groupement Mongandjo, Secteur Bangelema/Mongandjo dans le Territoire de Basoko, il s’est
tenue la première journée des négociations de clause sociale de cahier des charges entre la
Société Forestière et Agricole de m'bola, FORABOLA, et les communautés locales de
Groupement Yambau, Secteur Turumbu en Territoire d’Isangi, Groupement Mongandjo,
Secteur Bangelema/Mongandjo en territoire de Basoko , Groupement Yambuya Baboro,
Chefferie Baboro et le Groupement Bamanga Yambuya, Secteur Bamanga en Territoire de
Banalia.

La séance a été ouverte par l'Hymne national exécuté sous la conduite du modérateur,
Monsieur Célestin Raoul BAMONGOYO, hymne suivi d’une prière dite par monsieur Victor
Magboloka, catéchiste de Lileko.

L'équipe du secrétariat de ces assises s'est présentée de la manière suivante :

> Modérateur : Monsieur Célestin RAOUL BAMONGOYO, Coordonnateur du Conseil
pour la Défense des droits des Communautés et la Protection de l'Environnement,
CDPE

> Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des Etudes et des
Questions de savoir endogènes des Peuples Autochtones Pygmées au sein de
l'Organisation d’ Accompagnement et d’Appui aux Pygmées, OSAPY

Les activités de la journée se sont déroulées en cinq temps forts repartis de la manière
suivante :

I Mots de circonstance des autorités
IL. Présentation des participants
IT. Présentation du programme de processus

IV. Exposé sur le cahier des charges
V. Synthèse et clôture de la journée

Négociation de la garantie 11/03 FORABOLA

L Mots de circonstance des autorités

Le modérateur, Monsieur Célestin Raoul BAMONGOYO), a invité toutes les autorités
pour dire leurs mots de circonstance.

Prenant la parole, Monsieur BASOMBOLI BOLONGOLA, Chef de Groupement
Yambau, a commencé par remercier l’équipe qui a procédé à la fixation des limites de son
groupement et a ainsi invité les participants à faire preuve de l'intelligence, d'agir dans l’ordre
et tolérance mutuelle tout au long des assises.

Monsieur KONDE François, Chef de Groupement Yambuya a tout simplement
rappelé aux participants que son groupement n’a pas de problème des limites avec ses voisins
car leurs limites administratives et ancestrales sont bien connues.

De son côté, Madame MASIKINI Roze Johny, chef de Groupement Mongandjo,
comme son prédécesseur, a, quant à elle remercié les autorités administratives présentes à ses
assises et ses collègues chefs des groupements pour avoir répondu au devoir qui leur a été
donné. Cela étant, elle a appelé toutes les communautés réunies à l'ordre, à la tolérance
mutuelle et à travailler dans l'amour tout au long des assises en vue d'aboutir au résultat
constructif, Elle a invité, une fois de plus, les communautés à faire preuve de la sagesse et de
l'intelligence que de se livrer aux contradictions internes au risque de rater leurs objectifs.

MAKALI TINDYA Jean Robert, Chef du Secteur Turumbu, a commencé par
regretter les désordres observées dans la salle pourtant les dispositions étaient déjà prises lors
de la réunion de concertation tenue à Lileko le 05 septembre quant à la représentativité des
communautés et les limites. Il a, en outre, interpellé l'attention des participants qu’ils n’ont

pas intérêt aux contestations inutiles mails qu'ils doivent procéder aux négociations pour la
signature de cahier des charges.

Monsieur YAWALI DENBGE, Chef du Secteur Bamanga, quant à lui, a émis le vœu
de voir les deux parties travaillés dans un climat harmonieux.

Monsieur MOLABA APOTOKO Fidèle, chef de chefferie Baboro, a rassuré que le

problème de limite ne se pose pas dans son entité et sa population est préparée pour les
négociations.

Quant à Monsieur Erasme KIAMFU, délégué de la Société Forestière et Agricole de la
m'bola, FORABOLA, il s’est déclaré heureux d'accueillir les délégués de toutes les parties
aux négociations à la date convenu. Il a rappelé aux communautés les objectifs ‘dela
rencontre antérieure tenue du 13 au 14 Août 2011 à Basoko dont le plus: raje

Négociation de la garantie 11/03 FORABOLA

résoudre le problème des limites entre les groupements avant les négociations. En effet, Ila
présenté ses regrets de voir les délégués membres des communautés se disputer sur les
problèmes de limites et de représentativité malgré toutes les dispositions prises au cour de la
réunion de concertation avec les autorités territoriales, coutumières et les leaders des
communautés le 05 dernier dans ce même lieu. Toutefois, il a terminé son mon par déclaré
une fois de plus sa joie de voir les trois territoires réunis, pas pour résoudre le problème des
limites de leurs entités mais plutôt pour les négociations des clauses sociales de cahier des
charges et après cela, il a posé un geste pour la mise en confiance selon les traditions
coutumières du milieu.

Monsieur MAKANDA MWAMBA LUBUSY, Administrateur du Territoire d'Isangi a
commencé par rappeler les causes qui ont concouru au report des négociations le 05 dernier.
En effet, il a interpelé la conscience des participants que l'heure n’est plus aux discussions et
divisions oiseuses mais plutôt aux avis positivistes pour aboutir à la signature des clauses
sociales de cahier des charges : un atout de développement.

Monsieur NGAMUBIEN Jean Bosco, Administrateur du territoire de Banalia, comme son
prédécesseur, Il a interpelé la conscience des membres communautés d'adopter un esprit
de communauté, de lutter pour l'intérêt communautaire au profit de bien être de la génération
présente et à venir que de se plier aux projets à des fins personnelles et égoïstes. Pour clore, I]
a invité les parties aux négociations à la sagesse, à l’acceptation mutuelle en vue d'émettre
sur les mêmes longueurs d’ondes.

En fin, l’Administrateur du territoire de Basoko, Monsieur Pascal NTAHOPAGAZE
RUTIKANGA dans son mot, a commencé par inviter les membres de communauté de
groupement Mongandjo de se retirer de la salle pour régler les litiges de représentativité en
vue de trouver des solutions adéquates permettant un climat apaisant aux assises. Cela étant
fait, il a invité les délégués aux négociations de faire preuve de l'intelligence, d'éviter les
attitudes exigeantes aux regards des uns et des autres. Ainsi donc, il a déclaré ouvert le
processus des négociations.

IL. Présentation des participants aux négociations de la clause sociale

Pour travailler dans un climat apaisé et éviter des désordres, le modérateur de la
séance, Monsieur Célestin Raoul BAMONGOYO, a procédé à l'appel nominal, sur base de
liste des invitations préalablement établie des délégués membres des communautés de cinq
groupements. Il sied de signaler que cet exercice a permis au modérateur de découvrir
certaines vices dans la liste des délégués membres de communauté de groupement Yambuya
Bamanga qui a présenté trois membres appartenant à une même famille. Il a fallu les inviter

de se retirer pour déléguer une seule personne et ainsi donner la chance aux: .mémbrés

d’autres familles d’être représentés.

Négociation de la garantie 11/03 FORABOLA

IL. Présentation de Programme du processus de négociation

Sous la facilitation du modérateur, le président de la Fédération des industrielles du Bois, FIB
Monsieur Gabriel MOLA, a été invité pour présenter le programme de ces assises.

A cet effet, monsieur MOLA, tout comme ses précédents n’a pas hésité de présenter ses
regrets pour les désordres constatés. Cela étant dit, il a pris son temps pour présenter de
façon concise le programme pour les trois jours de ce processus. 11 sied de signaler qu’il a,
d’une manière anticipative, survoler le contenu l'arrêté 023 portant modèle de cahier des
charges, comment procéder à l'évaluation des besoins et la gestion de temps, quel est le rôle
de comité de gestion et de suivi pour ne citer que ça. Cette lecture était une invitation tacite
adressée aux participants pour bien orienter leurs projets des besoins.

IV. Exposé sur le cahier des charges.

L’exposé sur le cahier des charges avait été animé par Monsieur Erasme KIAMFU,
délégué de la CFT, qui, à l’aide du retro projecteur, a expliqué le contenu de cahier des
charges. Pour mieux se faire, l’orateur de séant a recouru au code forestier, dans ses articles
87 à 95 relatifs au contrat de concession forestière pour définir de prime à bord aux
participants ce qu’est ce le cahier des charges en vue de leur permettre d’avoir tant soit peu

une connaissance partagé lors de son exposé. Cela étant, il a centré ses explications sur les
deux parties essentiales à savoir :

Ÿ_ Le plan de gestion,
* La clause sociale

A. Le plan de gestion

L’orateur a commencé par informer les participants que le plan d'aménagement est un
processus long et coûteux qui dépend de la clause sociale et que son élaboration peut durer de
3à Sans. C'est pourquoi, l'Etat a instruit l'exploitant à présenter le plan de gestion pour 4

ans en attendant l'élaboration du plan d'aménagement ; lequel doit définir les aspects ci-
après :

*_ La surface à exploiter chaque année (AAC)

*_ L'endroit où se situeront les AAC

*_ Les volumes qui seront extraits nn
Ÿ et, le montant des redevances qui seront versées dans le fond de développement local.
pour la réalisation des infrastructures socioéconomiques de base. à N :

Négociation de la garantie 11/03 FORABOLA

ELLE»

EE ER

Il a en outre fait savoir aux participants que ce plan de gestion se rapporte à
l'évaluation de volume de cubage extrait d’une concession. Toutefois, il a fait connaître aux
participants qu’une assiette de coupe ne dure qu’une année et peut être renouvelée une seule
fois sur base d’une demande expressément et objectivement formulée par l'exploitant.

En poursuivant son exposé, il orateur de séant a situé la garantie 11/03 dont il est question, laquelle
se situe dans le triangle formé par la rivière Aruwimi et le fleuve Congo en amont de la ville
de Basoko en province Orientale. Elle a une surface totale de 250. 000 hectares dont la surface utile
est évaluée à 189.711 ha avec une surface exploitable de 7.588 ha pour une assiette annuelle de coupe,
AAC). Ila en outre listé les essences retenues pour l'exploitation, à savoir : Afromosia, Aningré,
Bossé clair, Bossé foncé, Dibetou, Iroko, Sipo, Sapeli, Tiama, Tola, Tali, Padoux et Bubinga.

Signalons que cet exposé a suscité un débat houleux lors de la projection de la carte
couvrant l'assiette annuelle de coupe. Le souci majeur étant de valider la carte réaménagée
suite aux travaux de délimitation faits par la société, les communautés et les superviseurs
de l’environnement pour ainsi identifier les parties concernées. Suite à cette projection, il
s'est avéré que le groupement Weko n'avait pas droit au chapitre quant à ce qui concerne la
première assiette annuelle de coupe. Cette vérité n’a pas plu aux délégués du groupement
Weko et cela a poussé certains de ses membres qui se sont livrés aux contradictions avec le
groupement Yambuya, alors que tous les groupements concernés par l'assiette annuelle de
coupe avaient déjà validés la carte. Il fallait écouter les groupements en conflit au travers les
témoins oculaires lors de la mission de prospection pour relever les confusions. En effet, le
groupement Mongandjo n’a reconnu avoir des conflits qu'avec le groupement Yambuya
Baboro et que cela était déjà résolu. De son côté, le groupement Weko n’a déclaré avoir des
limites qu'avec les groupements Mongandjo et Yambuya Bamanga et que le Yambuya
Baboro ne détient pas une forêt. Cependant, le constat fait est que les présumées témoins
oculaires n’arrivaient pas à dire clairement le vrai problème apposant les groupements
Yambuya et Weko. Il a fallu attendre le superviseur de Banalia qui, pour lui, il aurait un
conflit entre les membres d’une famille d’un village dénommé OKABE, le village qui sépare
le groupement Weko et le groupement Yambuya via le village BOKATU.

Il sied de signaler que le délégués de la soiété aux négociations, Monsieur Richard
Garrigue avait été indigné suite à la suspension des travaux de prospection dans le
groupement Weko par Monsieur Sekoko pour des raisons non élucidées par ce dernier.

L’Administrateur du territoire de Basoko, monsieur Pascal NTAHOPAGAZE
RUTIKANGA a rappelé les participants à l’ordre en précisant que les négociations ne portent
pas sur les limites ancestrales, ni des villages mais plutôt sur les groupements et ce, selon les
limites administratives.

Prenant la parole, monsieur MWAMBA MAKANDA, l’Administrateur du Territoire
d'Isangi, se référant de la carte de l'assiette annuelle protégée, a apaisé les tensions des
délégués membres de communauté de groupement Weko qu'ils ne sont pas concerné par
l'assiette et d'attendre leur tour après cinq ans. Toutefois, il a fait comprendre aux participants

Négociation de la garantie 11/03 FORABOLA

ELLES ERLERE =

que le territoire d’Isangi n’a pas une limite administrative avec le territoire de Banalia à
travers le rivière Aruwimi.

A l'issue de ces débats, les délégués de la société se sont concertés et ont pris la décision de
suspendre les négociations avec les groupements Weko et Yambuya quant aux assiettes 2 et 4
pour ne négocier qu'avec les groupements Mongandjo et yambau pou les assiettes 1 et 3 qui
ne posaient aucun problème des limites.

Cette décision a suscité les réactions des autorités politico-administratives des trois territoires
qui l'ont rejetée et ont demandé à la société de revenir en raison surtout du fait que le sol et le
sous sol appartiennent à l'Etat et qu’aucune communauté n’a le droit de s'opposer aux normes
prescrites par le pouvoir public.

Ceci étant, 30 minutes avaient été accordées à tous les participants pour se mettre d'accord au
vue d’une vois de sortie de cette crise de limite.

Après concertation, Monsieur Assani Alphonse a fait lecture des lettres de Monsieur Lotika,
père de monsieur Jules LOTIKA, présumé auteur de conflit, et ses pères, datant de l’an 2000,
lettres reconnaissant cette partie disputée au territoire de Banalia. Ces lettres sont venues
apaiser les esprits et cela ont facilité le dénouement de la crise.

Ainsi donc, Monsieur Erasme a été invité à poursuivre son exposé sur le cahier des charges
et il a pris soin de faire la corrélation entre les essences retenues avec leurs redevances ainsi
que les volumes prévisionnels pour les quatre groupements dont les deux Yambuya
fusionnés et la situation globale se présente de la manière suivante

Groupement  Mongandjo : 8725ha exploitables pour la première assiette avec une
estimation de production de 22.958m° pour une valeur de dollars américains 91.722 :

-_ Groupement Yambau : 7.530 ha exploitables pour la première assiette avec une
estimation de production de 19.814 m° pour une valeur de dollars américains de 79.160

-Groupement Yambuya : 13.960ha exploitable pour la première assiette avec une
estimation de production de 36.733m° pour une valeur de dollars américain de 146.756.

Ces explications ont été suivies par un jeu des questions réponses centré autour des questions
suivantes :

1. écart entre les volumes prévisionnels projetés lors des assises tenues du 13 au
14 août à Basoko et ceux projetés à Lileko ;

2. sur quel élément était basé le montant de la redevance allouée par essence ;

3. par qui le prix d'essence a-t-il été fixé (vendeur ou acheteur) ;

4. les communautés ont-elles étaient consultées pour la fixation de prix des
essences.

Les réponses à toutes ces préoccupations ont été données par monsieur Erasme KIAMFU,
complété par les Administrateurs des territoires, à satisfaction des uns et des autres.

Synthèse de la journée

Négociation de la garantie 11/03 FORABOLA

LL D DL |

LR |

L

Le modérateur a fait lecture de la synthèse des activités et a invité les délégués de la
communauté Yambuya a harmonisé leur représentativité dans le comité des négociations et à
tous les autres d’harmoniser leurs projets des besoins conformément aux budgets présentés
leur alloués

Tout en invitant les participants à se présenter dans la salle de réunion à 8 heures 30° ce jeudi
15 courant, il a levé la sé; à 19 heures 30°

La secrétaire qe
ONGOYO Marie BOUNDAWANA YAIFONO

L’Administrateur du Territoire de Basoko L’Administrateur du Terio#£d'Isangi
NTAHOPAGAZE Pascal MAKANDA Mwämba
“ rs a ?

L’Administrateur du Territoire de Banali
NGAMUBIEN Jean Bosco

A

Négociation de la garantie 11/03 FORABOLA

VONISNE
viol

VAVIL

Odis

REC

HNOGVd

OO

noO1381q

A9NO4 3S$04

HIV19 3SS08

FHONINY
VISOWHOHAV A
[sms
eleJoL ejenuuy elenuuy elenuuy ajenuuy
uononpoid |uomonpoid | uononpoig | uogonposg | uogonpoia |esewuuuos won|  essejo

XNVILOL Læ) Ai TOVV

VIIVNVS - OHOSVS  : 3HIOLIHHAL
OFANVONON : INAN34NOUD OdOHSL : LOI841SIa

£0/TT V108VHO1
ON3111 3ILNVHVO V1 30 2VV SIU3INIAHd ÿ S3Q ATIINNOISIAIHd NOILDNAOUd

viol.

VAVIL

Odis]

REC

HNOGYd

OXOHI

nO138lq

A9NO1 3S504

4IV19 3SS04

JHONINY
VISONWHO AY | A

ele elenuuy elenuuy eljenuuy
uononpoi4 | uornonpoig | uoonpoig uononpoid |jelo1eLuU09 WON|  essel9

XNV1OL L&æ) A4 € Dvv TOVV

VIIVNVE - OHOSV4 : 3HIOLIHHAL
NVENVA : INIW3dNOUD OdOHSL : L9IH1SIQ

ONA111 £0/TT V104VHO14
AILNVYVO V1 1Q 2VV SAH3IWIUd ÿ S3Q AT1INNOISIAIHd NOLLDNGOUd

Qecse  Puser DU Too TT x
ARE AE EE AC EE 71
EE EE A EE VONIENE

viol
VAVIL.

OdIs

IT1Ad4vS
HNOGVYd
OHOHI
NnO1381q
ONO1 3SS04
4119 3SS04
HONINVY|

[7  wsommouw] 1 |
A

I81918LULU09 LUON|  2sse|9

818101
uoyonpoid

elenuuy
uogonpoid

elenuuy eljenuuy eljenuuy
uogonpoi4 | uogonpoig | uoyonpoig

XNVLOL Læ) A4 Lt) A4 TOVY LEA

VMVNVE - OHOSVA : 3HIOLIHHL
VANSUVA : LNIWI4NOHO OdOHSL  : L9IH1SIQ

ON3111 £0/TT V108VHO1
AILNVEVO V1 10 VV SAY3IN34d ÿ S3Q ATIANNOISIAIHd NOILINGOHd

39N01 35508

HIV19 35508

ZHONINY
[A |

L_s | vsonxouav

$ue ele01 $ue elenuuy $ ue elenuuy sue sllenuuy $ us SUV L'une | jeieuuos
UonSHolA |uononpoig | uoysuojeA |uononpoig | uonsuojen uogonpoid4 | uonsuoleA |uononpoi4 | uonesuojeA | uogonposg | € ! ILON esse|9
InaleA
XNVLOL VV € Dvv TOVV TOvv

VIIVNVS - OHOSVS : 2HIOLIHHAL
OTANVONON : LNIW3d4NOHD OdOHSL : 19141SIq

OAI E0/TT 3ILNVHVO V1
30 VV SIH3IWHd ÿ S3Q LNIWAdd013A3Q 1Q ANO4 NQ SITIANNOISIAIHd SIDHNOSSIY

O9T 64 PTS 67

Dos Dose PT OUT TT

XNVIOL

"1.
VONIINS

UONSLOIEA

CE AVES RE EE ET

$ue elejoL
uoponpoid

$ue alenuuy
uonsuojeA |uononpoid

uoysuojeA

eljenuuy
uononpoiq

elenuuy
uononpoid

$ ue
UORSLO|EA

$ue

uOHESLO|EA

VIOL
VAVIL
OaiS
DES
HNOGva
OHOEI
noL381q
9N01 35508
HIV19 35508
HONINY
[1 |

[_s | wsonuouvl À

ajenuuy
uononpoid

XNVLOL

Læ)' A4

NESNVA : INIW3dNOHO

€ Dvv TIVV

OAI £0/TT 3ILNVHVO v1

eune | jermieuwuuwos
esse|)
Inal2A WON

: 3HIOLINN3L
JOIH1SIa

TOVV

VIIVNVE - OHOSVE
OdOHS1

4Q VV SIHAINIHd ÿ S1Q LNIN3dd013A3Q 1Q ANOA NQ SITIINNOISIAIHd SI3HNOSS34

Sv9 8T

SIT9

ÿ60 OT

59€ €

9SL 9vt EEL9E bSv 62 48861 [ - | -

[_coeso [over TT ]

TSS8

0s82c

[__xnvio1 777

nv
VONIaNg

gue
UONSLO|EA

eleJOL
uoyonpoid

eljenuuy
uoponpoid

ejenuuy
uogonpoiq

$ue
UORSLOIEA

gue
UORSUOIEA

elenuuy
uoyonpoid

277 Ts | vsomou] 1 7

$ ue
uonesHoIEA

XNVIOL

vOvv

VANSNVA : LNIW3dNOHI

A

TOVV

ONA111 £O/TT 3ILNVHVO V1
40 9VV S3H3IWAUd ÿ S3Q LNAWAdd013A3Q 3Q GNO1 NQ SATIANNOISIAIHd SI2HNOSS3Y

TOVV

elenuuy
— Es] ma [ol
inejeA WON
VIIVNVS - OHOSV4 : HIOLIHHAL
OdOHSL : 1OI81SIa

LEE ERERLEREREREE 1!

PROCES VERBAL DE LA DEUXIEME JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE 11/03 ENTRE
LA SOCIETE FORESTIERE ET AGRICOLE DE LA M’BOLA, FORABOLA, ET
LES GROUPEMENTS YAMBAU DANS LE SECTEUR TURUMBU EN
TERRITOIRE D’ISANGI, MONGANDJO DANS LE SECTEUR
BANGELEMA/MONGANDJO EN TERRITOIRE DE BASOKO, YAMBUYA
BABORO DANS LA CHEFFERIE BABORO ET BAMANGA YAMBUYA DANS LE
SECTEUR BAMANGA EN TERRITOIRE DE BANALIA, TOUS EN PROVINCE
ORIENTALE.

L’an deux mil onze, le quinzième jour du mois de septembre, dans la salle de classe
de 6° année de l’Ecole Primaire Bahonga de Lileko, localité située dans le Groupement
Mongandjo, Secteur Bangelema/Mongandjo dans le Territoire de Basoko, il s’est tenue la
deuxième journée des négociations des clauses sociales de cahier des charges entre la Société
Forestière et Agricole de m’bola, FORABOLA, et les communautés locales de Groupement
Yambau, Secteur Turumbu en Territoire d’Isangi, Groupement Mongandjo, Secteur
Bangelema/Mongandjo en territoire de Basoko , Groupement Yambuya Baboro, Chefferie
Baboro et le Groupement Yambuya Bamanga, Secteur Bamanga en Territoire de Banalia.

La séance a commencé par l'accueil des participants suivi d’une brève prière dite par
monsieur Victor Magboloka, catéchiste de Lileko.

L'équipe du secrétariat de ces assises été facilité par les personnes suivantes :

> Monsieur Célestin RAOUL BAMONGOYO Modérateur :
>: Madame Marie BOUNDAWANA YAIFONO : Rapporteur,

Les points suivants ont constitué l’ossature de la journée, à savoir :

I. Lecture et adoption du PV de la journée du 14 septembre 2011
Il. Identification des parties prenantes aux négociations
III. Lecture commentée de l'arrêté 023

IV. Présentation des besoins de la population des trois groupements
V. Synthèse de la journée

\
mm \
Négociation de la Garantie 11/03 FORABOLA É 1 |

I. Lecture et adoption du P. V de la journée du 14 septembre 2011.

Madame Marie BOUNDAWANA, rapporteur de la séance a donné l’économie du
procès verbal des activités de la première journée à la satisfaction de tous les participants.
Néanmoins quelques amendements de fond et de formes avaient été formulés pour
l’enrichissement de ce celui-ci, amendements à l’issue desquels ce P.V. a été adopté.

IL. Identification des parties prenantes aux négociations

L'identification des parties prenantes a consisté à la validation des mandats des tous
les délégués aux négociations des clauses sociales de cahier des charges, à savoir, d’une part
la Société Forestière et Agricole de la m’bola, FORABOLA, et d’autre part les membres des
communautés locales.

Deux phases importantes ont caractérisées cette étape, notamment :

> L'identification des délégués des communautés et de la
FORABOLA conviés aux négociations.
> Désignation des membres de comité de négociation

Dans la première étape, il était question de procéder, de prime abord, à l’identification
du délégué de la FORABOLA. Il fallait commencer par la lecture de la lettre de la garantie,
notification du titre pour s’appesantir sur la délégation du pouvoir et du mandat confiée à
monsieur Richard GUARRIGUE. Signalons que ce dernier a, pour besoin de rassurer la
confiance des participants, présenté ses pièces d’identité aux autorités présentes aux assises.

Quant aux communautés, l'identification et la validation des mandats des
communautés de groupements Mongandjo et Yambau se sont faites sans beaucoup de
contestations alors que celles des groupements Yambuya/Bamanga et Yambuya/Baboro ont
été  émaillées de plusieurs incompréhensions de la part de certains membres des
communautés, qui ne se sont pas accordés sur leur représentativité et la constitution d’un seul
comité de négociation pourtant, les dispositions relatives à l’harmonisation de leur liste étaient
déjà prises le jour passé. Cela étant, il a été alors demandé aux délégués membres de deux
groupements de se concerter en vue de prendre des mesures satisfaisantes à tous. Il a fallu
demander une fois de plus les avis des autorités de chefferie Baboro et de secteur Bamanga
ayant respectivement dans leurs entités administratives les groupements YVambuya/Baboro et
Yambuya/Bamanga pour rompe à cette dispute.

. Quelques litiges ont pour autant persister quant à la représentativité des membres de
deux communautés dans le comité de négociation. Ainsi donc, les deux chefs des
groupements ont été recommandé de désigner chacun cinq personnes pour ainsi constituer un
comté de négociation représentatif et cela était fait.

Négociation de la Garantie 11/03 FORABOLA

A l'issue de l'identification et de la validation des mandats des délégués

communautaires, trois comités de négociation avaient été mis en place dont la composition ci-
après :

A. Groupement Mongandijo :
Président : Monsieur KPUKPANABAHU KENGELAGA Jérôme
Vice président : Monsieur BOMBELE MBISA MOKI
Membres : 08 et 07 autorités coutumières

B. Groupement Yambau

Président : Monsieur BOKIBOAFA AKITO
Vice présidente : Madame LISANO LIMBELE Marie Jeanne
Membres : 08 membres et 06 autorités coutumières

C. Groupements Yambuyÿa/Bamanga et Yambuya/Baboro

Président : ASSANI KABINA Alphonse
Vice-président : MATALATALA Justin
Membres : 08 membres et 14 autorités coutumières.

Le groupement Weko n'étant pas concerné pour Les quatre premières assiettes annuelles de
coupe, le comité de négociation n’était pas constitué.

III. Lecture commentée de l’arrêté 023.

Le modérateur a invité Monsieur Gabriel MOLA, Président dé la Fédération des Industrielles
du Bois, FIB, pour se faire. L’orateur a fait connaître aux participants que cette loi est
assujettie aussi bien à la société qu'aux communautés. Cela étant, ce dernier a procédé à la
lecture intégrale et explicative dudit arrêté tout en insistant sur les articles suivants :

É

Ÿ 1: relatif à l’objet principal de la clause sociale de cahier des charges d
contrat de concession forestière ;

Ÿ 2: qui établit le plan de gestion pendant les quatre premières années de
coupe conformément à l’article 1 de l'annexe 1 de l’arrêté n°28

3 : relatif à la modification de clause sociale de cahier de charge entre les deux
parties

Ÿ 4: relatif aux obligations spécifiques légales, telles que prescrites par l’article
89 alinéa3, point C du code forestier, incombant au concessionnaire forestier
en matière d’infrastructures économiques et des services sociaux

Ÿ 5: relatif aux engagements du concessionnaire

Ÿ
4
Ÿ

pré visionnaire des infrastructures et des fournitures des services ainsi que les
coûts estimatifs y afférent,

6: relatif aux coûts d’entretien de maintenance des infrastructures selon les
dispositions reprises sur l’article 11 du document sous lanalyse,

7: relatif à la responsabilité de l’Etat aux infrastructures scolaires et sanitaires
réalisées par la société en faveur de la communauté riveraine,

8: relatif à la volonté de concessionnaire de contribuer soit au transport des
fournitures sanitaires et scolaires, soit à la suppléance pour la prise en charge
des personnels des dits services,

9 : relatif à l’engagement des membres de la communauté riveraine,

10 relatif aux droits d’usage traditionnel conforment à l’article 44 du code
forestier,

11 : relatif à l’institution de fons de développement local pour le financement
de la réalisation des infrastructures définies à l’article 4 du document sous
examen,

12et 13 : qui institue le comité local de gestion et en détermine sa
composition ;

14 : relatif aux conditions de la consignation de fonds de développement :

15 et 16: relatifs à l'engagement de la communauté locale de concourir à la
gestion rationnelle, durable de la concession et à la lutte contre le braconnage
et l’exploitation illicite :

17, 18, 19 relatifs à l'engagement de la communauté à la protection de la
concession en cas d’incendie, la protection des patrimoines et du personnel de
l'exploitant,

20 à 24 : qui instituent le comité de suivi et déterminent ses obligations

25, 26 : qui réglementent la résolution des différents entre les parties

27 relatifs à l’abrogation des clauses antérieures.

Cet exposé a suscité un intérêt auprès des participants et a été sanctionné par un jeu
des questions réponses centré sur les préoccupations suivantes :

Négociation de la Garantie 11/03 FORABOLA

Questions relatives à la composition du comité de suivi ;
La non maîtrise des données pour la détermination des assiettes annuelles par
les communautés :

Questions relatives aux statistiques pour la détermination des volumes
prévisionnels ;

L’insuffisance des fonds disponibles par rapport aux besoins communautaires ;
Questions relatives à l’intégration des litiges des cahiers des charges précédents
dans l’arrêté 023 ;

Questions relatives à la prise en charge des primes des
mécanisés par le fonds de développement local ; /È

“ Les mesures appropriées pour la lutte contre le braconnage et l’exploitation
illicite des bois dans la concession ;

% Ce que signifie « autres » dans l’article 4 de l’arrêté 023 :

* La prise en charge des superviseurs des communautés lors des travaux de
coupe ;

“* Les mesures adéquates pour la répression ou sanction des membres de comité
de gestion en cas de détournement des fonds du développement local :

* L'écart prévisionnel constaté entre le volume prévisionnel déclaré à Basoko et
celui déclaré à Lileko ;

# Le droit de jouissance quant à ce qui concerne l’arbre pour la fabrication des
pirogues ;

“ Le taux de 10 $ fixé pour le jeton de présence lors des réunions des comités de
gestion et de suivi ;

# La réparation des dommages causés aux communautés lors de lexploitation

des bois et de passage des véhicules grumiers.

L’orateur de séant, Monsieur Gabriel MOLA, président de la Fédération des
Industrielles du Bois, FIB, a eu des mots justes pour répondre aux préoccupations formulées
par les membres des communautés et cela à la satisfaction des uns et des autres.

IV. Présentation des projets des besoins des communautés locales

Après avoir observée une pause repas, le modérateur a invité les présidents des comités des
négociations à présenter leurs projets des besoins.
Prenant la parole, le président du comité des négociations de Yambuya a présenté une liste

des besoins qui étaient tout de suite là contestée par ses pairs. Face à ce blocage, le
modérateur leur a demandé de se retirer afin d’harmoniser leurs projets des besoins.

Le président du comité des négociations de Yambau, quant à lui, n’a pas pu présenter le projet
des besoins de sa communauté car, pour lui, il doit en préalable recevoir l’aval de toute sa
communauté quant à ce qui concerne l’exploitation antérieure. Après une petite exhortation
adressée aux délégués de Yambau, le modérateur leur a demandé de se retirer aussi pour
préparer leur projet des besoins.

Le président du comité des négociations de Mongandjo a, à son tour, pris la parole et, au lieu
de présenter le projet des besoins de sa communauté, il a remis la parole à son secrétaire pour
lire le mémorandum adressé à la société, mémorandum contenant des préalables pour la
signature du cahier des charges.

Il a, en outre listé les besoins de sa communauté, lesquels se présentent:de la manière
suivante : ‘
- Implantation des 6 rizeries dans six villages ;

Négociation de la Garantie 11/03 FORABOLA

/
Négociation de la Garantie 11/03 FORABOLA

Implantation des 6 postes à souder dans six villages ;

Installation d’une antenne parabolique plus groupe électrogène, écran téléviseur dans
chaque village :

nstallation des 10 moulins à manioc dans dix villages ;

Achat d’un hors bord de 25 CV marque yamaha ;

Achat des 2 pirogues de 10 mètre chacune ;

Construction d’un marché à Badjamba ;

Construction d’un grand dépôt au marché de Lileko ;

nstallation d’une station radio communautaire.

Après un travail à huit clos, le président du comité des négociations de Yambuya est
revenu pour présenter le projet des besoins harmonisés de sa communauté, et cela se
résente de la manière suivante :

Aménagement d’un tronçon routier Yambuya-Gazi long de 25kms ;

Réhabilitation d’un tronçon routier reliant Ndjia Panda à Yambelo long de 105 kms ;
Construction d’une école de 6 salles de classe plus équipement à Yambuya Bamanga :
Construction d’un centre de santé plus équipement à Yambuya Baboro :

Prise en charge académique des 20 étudiants originaires de ces deux entités en raison
de 10 par entité ;

Achat d’une pirogue de 10 mètre de long plus un hord bord de 25 CV ;

nstallation d’une rizerie et de 2 moulins à fufu manioc ;

Construction de deux bureaux administratifs à Bandele et à Bopando.

Le président du comité des négociations de Yambau revenu de leur concertation et a
présenté les résultats de leurs discussions qui se résument en :

À. Litiges :

Réhabilitation d’un tronçon routier long de 32 kms allant de Bokau à Weko plus
réhabitation des ponts :

Réhabilitation d’une école primaire de six salles, en matériaux durables, plus bureau et
installation sanitaire à Yasekwe :

Réhabilitation d’un centre de santé bien équipé à Yasekwe ;

Installation de quatre décortiqueuses et générateurs dans quatre villages ;

Construction d’une maison de passage en matériaux durables et de 4 cellules plus un
salon à Yabongo ;

Versement d’un droit de jouissance aux ayants droits équivalents en dollars américains
25.000 $.

B. Besoins actuels :

Quant aux besoins actuels, il a listé ce qui suit :

Achat des quatre scies tronçonneuses à répartir dans quatre villages ;
Construction d’une route moderne allant de Yambau à Lilanda/ long de 25.

-_ Construction d’une école secondaire de 12 salles de classe plus bureau et installations
sanitaires ;

-__ Achat des deux antennes paraboliques ;

- Achat de quatre moulins dont 2 pour le maïs et 2 pour le manioc ;

- Construction du bureau du chef de groupement ;

- Prise en charge des 10 enfants originaires de Yambau pour les études supérieures et
universitaires en Europe par la société ;

-_ Facilitation des transports des membres des communautés et ayants droits et leurs
produits agricoles partout.

Il sied de signaler ici que les Administrateurs des Territoires, garants et témoins de la
bonne application du contrat, ont fustigé les comportements ingrats et malhonnêtes des
communautés locales de Mongandjo qui méconnaissent les réalisations de la société
FORABOLA pourtant, elle se présente comme une figure emblématique des sociétés qui
exploitent dans la région.

Ils ont par ailleurs demandé aux communautés de négocier à la lumière de la loi de la
république et qu’ils ne permettraient pas que les lois soient foulées aux pieds par les gens
de mauvaise foi qui ne visent que leurs intérêts égoïstes au détriment des intérêts de la
communauté.

V. Synthèse de la journée

Le Modérateur, Monsieur Célestin Raoul BAMONGOYO, a fait lecture de la synthèse des
activités et interventions de la journée et levée la séance et cela vers 19 heures 30° tout en
invitant toutes les parties prenantes à se présenter dans la salle des négociations demain
vendredi 16 septembre 2011 à 8 heures 30 pour la poursuite et la fin des travaux.

Administrateur du Ferritoire de Basoko PE
LE #7 À 4 ZT

is un Ex

k # BA LUBUSU

MAKANDA MWA

PROCES VERBAL DE DESIGNATION DES MEMBRES DE COMITE DE
NEGOCIATION DES COMMUNAUTES DU GROUPEMENT MONGANDJO,
SECTEUR BANGELEMA/MONGANDJO EN TERRITOIRE DE BASOKO

L'an deux mille onze, le quinzième jour du mois de septembre, à 12 heures locales, réunis
sous le hangar construit à ce effet dans la cour de l’Ecole Primaire Bahonga dans la Localité
Lileko, nous, délégués de la Communauté du Groupement Mondandjo pour la négociation
des clauses sociales de cahier des charges avec la Société Forestière et Agricole de la M’bola,
FORABOLA, avons désigné de commun accord et à l'unanimité les personnes dont les noms

suivent en qualité de

1. Monsieur KPUKPANABAHU KENGELAGA Jérôme : Président du Comité de

Négociation et

2. Monsieur BOMBELE MBISA MOKI : Vice-président du Comité de Négociation.

En foi de quoi, nous avons dressé ce procès verbal pour valoir à qui de droit au jour et an que

dessus.

LES DELEGUES DE LA COMMUNAUTE DU GROUPEMENT MONGANDJO

N° NOMS ET POSTNOMS FONCTION SIGNATURES
BAISOLE LOKALEMA Antoine Chef de secteur > 7 |
Richard ni |

2 MASIKINI ROZE DJONI Chef de groupement a)

3 | AMUNDALA KOTO Jean Bernard | Chef du village ee

+ | LILOLO ALAZA Jacques Chef de terre PT / ;

5 | MANOTI LOBAMBA André | Chef de terre PERS

6 | KOLONI MBULA Jean | Chef de terre

7 | KPUKPANABAHU KENGELA Président et Membre du comité de re
Gérôme | négociation LS

18 | BOMBELE MBISA MOKI | Vice-président du Comité de }

Négociation =

29 | PANZA MBOKO Jean Marie Membre

10 | ANGBANDIMA KENGELAGA Membre

11 | MOTIMBA Jean marie | Membre

12 | MOSALA AFUNDI Florent Membre - Eh -

13 | BOGBOA BAHIA Pierre Membre i PRE —

14 | BIFOLO BATINDI Baudouin Membre | Æ- |

15 | MBANO BOLAYA Jean Membre | 27 j = |

16 | BOPINGI NZAMBE Dimanche Membre ETES |

17 | MEBONGA NDOMBE Etienne Membre er 27] |

Négociation de la Garantie 11/03 FORABOLA

PROCES VERBAL DE LA TROISIEME JOURNEE DE NEGOCIATION DE LA
CLAUSE SOCIALE DE CAHIER DE CHARGE DE LA GARANTIE 11/03 ENTRE
LA SOCIETE FORESTIERE ET AGRICOLE DE LA M’BOLA, FORABOLA, ET
LES GROUPEMENTS BAMANGA/YAMBUYA, SECTEUR BAMANGA ET
YAMBUYA/BABORO, CHEFFERIE BABORO EN TERRITOIRE DE BANALIA,
SECTEUR MONGANDJO DANS LE SECTEUR BANGELEMA/MONGANDJO
TERRITOIRE DE BASOKO ET YAMBAU DANS LE SECTEUR TURUMBU EN
TERRITOIRE D’ISANGI DANS LA PROVINCE ORIENTALE.

L’an deux mil onze, le seizième jour du mois de septembre, sous le hangar construit
dans la cour de l’Ecole Primaire Bahonga de Lileko, localité située dans le Groupement
Mongandjo, Secteur Bangelema/Mongandjo dans le Territoire de Basoko, il s’est tenue la
troisième journée des négociations de clause sociale du cahier des charges entre la Société
Forestière et Agricole de la m’bola, FORABOLA, et les communautés locales de Groupement
Yambau, Secteur Turumbu en Territoire d’Isangi, Groupement Mongandjo, Secteur
Bangelema/Mongandjo en Territoire de Basoko . Groupement Yambuya/Baboro, Chefferie
Baboro et Groupement Bamanga/Yambuya, Secteur Bamanga en Territoire de Banalia.

La séance a commencé par l'accueil des participants suivie d’une brève prière dite par
monsieur PANZA MBOKO de groupement Mongandjo.

La facilitation de ces assises été assurée par les personnes suivantes :

> Monsieur Célestin RAOUL BAMONGOYO : Modérateur
>. Madame Marie BOUNDAWANA YAIFONO : Rapporteuse.

Les activités de la journée se sont déroulées en cinq temps forts repartis de la manière
suivante :

I. Lecture et adoption du PV de la journée du 15 septembre 2011
Il. Evaluation chiffrée des projets
Il. Ajustement des budgets

IV. Travail en sous- groupe pour le choix des infrastructures dans les trois groupements
V. Restitution du travail des sous-groupes à la plénière

VI. Constitution et installation des CLG et CLS des groupements Mongandjo et Yambuya
VII. Synthèse de la journée

Négociation de la Garantie 11/03 FORABILA

L. Lecture et adoption du PV de la journée 15 septembre 2011

Madame Marie BOUNDAWANA, rapporteur de la séance a lu, à l’attention des
participants, le procès verbal des activités de la journée du 15 septembre 2011, lequel PV a été
totalement adopté par l’assemblée.

IL. Evaluation chiffrée des projets

Le modérateur, Monsieur Célestin Raoul BAMONGOYO, a invité Monsieur Erasme
KIAMFU, représentant de la FORABOLA, à procéder à l'évaluation chiffrée des besoins
exprimés par les communautés locales des trois Groupements. Il s’est référé aux données
chiffrées des réalisations faites dans d’autres sites pour ainsi donner la valeur estimée des
coûts des travaux et des infrastructures sollicitées par les communautés locales de Mongandjo,
de Yambau et de Yambuya, lesquels coûts se présentent de la manière suivante :

Construction d’une école de 6 salles : 32.000 dollars américains
Construction d’un centre de santé : 5.300 dollars américains
Construction d’un pont : 8.800 dollars américains

Construction d’une route : 3.520 dollars américains le kilomètre
Construction d’un terrain de foot : 1.560 dollars américains.

HS ER ES

Ainsi donc, les coûts totaux des projets des besoins des trois groupements se
présentent comme suit :

Négociation de la Garantie 11/03 FORABILA

1. Pour le Groupement Yambuya :

Négociation de la Garantie 11/03 FORABILA

|
[Prise en |
Ecole Bureau : Monteur :
primaire 6 | administr Centre ds Pirogue 25CV | Rizerie MaSn Route | Charge
: santé 10m à fufu des
classes atif yamaha Le
étudiant
| s
: 1 1 1
1
1
1
167.200
2 2, 360.600
po 2 1 1 1 2 2 -
32.000 5000 5.300 1.500 2.500 3500 | 500 :
32.000 10.000 5.300 1.500 2.500 7000 1000 | 536.800 s
596.100
Equilibre financier pour Yambuya
Crédit | Débit
Fond de développement AAC1 L- -
Fond de développement AAC2 67.302
Fond de développement AAC3
Fond de développement AAC4 79.454
Total recettes 146.756
Frais de gestion et de suivi 10% (sur x) 14.676
Frais d'entretien des infrastructures 5%
(montant des dépenses _ 29.805
Demandes 596.100
Total Dépenses 640.581
Manquant -493.825
2. Pour le Groupement Yambau

Négociation de la Garantie 11/03 FORABILA ! age 4

Ecole Réhabilita Maiso Bureau . 2Antenn | Moulin | Rou | Etu
: . | tion école administ | Centre | Déco | tronço |e s te |de
secondai | Latri Le n de z É . .
: primaire ratif du de |rtique | nneuse | paraboli |2mani
re 12 nes passag .
| de 6 groupe | santé | uses S que oc,
classes e .
classes ment “+groupe | 2maïs
5kwa
1 1 L
1 1 1 4 L
1 1
b 1 1 1
1 30 1 L
_ [147.
L__ _| 840
pa | 88.0
2 | | 00
rc Î C1 | 30 1 1 er 4 | 4 2 4
Pix | 1600 | 1000
mr air | 64.000 | 200 | 16.000 8000 | 5000 | 5300 13.500! 950
64000 | 6000! 16.000 | 8000 | 5000 | 5300 | 500! 3800 | 7200 | 4000 on
al | l
TOTAL 365.140
Equilibre financier pour Yambau
: Crédit | Débit
Fond de développement AAC1 -
Fond de développement AAC2 -
| Fond de développement AAC3 79.160
Fond de développement AAC4 -
Total recettes 79.160
Frais de gestion et de suivi 10% (sur x) 7916
Frais d'entretien des infrastructures 5% (sur x 18.257

2. Pour le Groupement Yambau

Négociation de la Garantie 11/03 FORABILA

Ecole Réhabilita Maiso Bureau | 2Antenn | Moulin | Rou | Etu
: : . | tion école administ | Centre | Déco tronço |e s te |de
secondai | Latri ui n de : É : :
| re12 nes | Primaire assa ratif du de  |rtique | nneuse | paraboli | 2mani
classes de 6 P e ë groupe | santé | uses S que oc,
° classes ment +groupe |2maïs
5kwa
1 1 l
1 1 1 _ 1
1 il
1 1 1
1 | 30 1 L
_ 147.
840
88.0
00
HE 30 1 | 1 | 4 | 4 2 4 |
1600 1000
64.000 | 200 | 16.000 8000 | 5000 | 5300 |3.500| 950
64.000 | 6000! 16,000 | 8000 | 5000 | 5300 | #00] 3800 | 3200 | 4000 e
TOTAL 365.140
Equilibre financier pour Yambau
Crédit | Débit
Fond de développement AAC1 -
Fond de développement AAC2 -
| Fond de développement AAC3 79.160
| Fond de développement AAC4 -
Total recettes 79.160
Frais de gestion et de suivi 10% (sur x) 7916 ,
Frais d'entretien des infrastructures 5% (sur x \

Demandes 365.140
Total Dépenses 391.313

Manquant -312.153

Quant à ce qui concerne le Groupement Mongandjo, étant donné que le mémorandum
adressé à la FORABOLA posait des préalables pour la signature de la clause sociale du
nouveau cahier des charges aux litiges antérieurs, Monsieur Gabriel MOLA, président de la
FIB, a lu, in extenso, et avec commentaire (critique documentaire), certains paragraphes dudit
mémo dont la lecture n’était pas faite le jeudi. Il s’est référé aux différents contrats signés
entre la société et les communautés locales de Mongandjo pour décrier la manipulation des
membres de cette communauté par certaines mains noires qui seraient basées à Kisangani.

L'analyse systématique de ce mémo a permis à l'assistance de tirer les leçons suivantes :

- La manipulation des communautés de Mongandjo par leurs ressortissants basés à
kisangani ;

-_ L’ignorance et la non maîtrise des principes et procédures quant à la mise en œuvre
des obligations contenues dans un contrat par les membres de la communauté
Mongandjo ;

-_ L'irresponsabilité du comité de suivi sortant face à ses obligations :

- La prise en otage des communautés Mongandjo par un groupe des malfrats qui ne
visent que leurs intérêts égoïstes au détriment des intérêts des communautés ;

Pour mettre fin aux supputations malhonnêtes des membres de la communauté
Mongandjo, Monsieur Erasme Kiamfu s’est vu obligé de donner le détail des infrastructures
construites par FORABOLA au profit de ce Groupement dont le coût se présente comme suit :

A. Production et recette antérieures de 2008 à 2010 : 20.989 m° avec une redevance
totale de 84.416 $

B. Coût des réalisations des infrastructures socio-économiques de 2008 à 2010 s’élève à
145.322 $

C. Coût des réalisations des infrastructures socio-économiques en cour s’élève à
53.200 $

D. Bilan des réalisations des infrastructures socio-économiques dans le groupement
Mongandjo se présente de la manière suivante :

Négociation de la Garantie 11/03 FORABILA

Recettes Dépenses Ecart

175.857 $ 201.522 $ - 25.665 $

Il s’est dégagé de l’analyse de ce bilan que le fonds de développement de ce

Groupement accuse un solde négatif de 25.665 $, ce qui signifie que depuis l’année
2008 jusque ce jour, la FORABOLA a dépensé, pour le compte des réalisations des
infrastructures dans ce groupement, plus que ce qu’elle doit verser dans le fonds de
développement. Ainsi donc, la société a éprouvé beaucoup des difficultés pour évaluer les
besoins présentés par le comité des négociations dudit groupement.

Cependant, il sied de signaler que la situation de groupement Mongandjo n’a pas plus
à quelques délégués des communautés locales dont les autorités coutumières, qui ont tout de
suite pris la parole pour manifester leur désaccord avec les auteurs dudit mémorandum et ils
ont dénoncé le comportement irresponsable et malhonnête de leurs membres qui
méconnaissent les réalisations de la FORABOLA dans leur secteur. Ils ont ainsi, au nom de
leur entité, demandé pardon à la société et le chef de groupement a, séance tenante, remis la
liste des litiges contenues dans le chronogramme des réalisations des activités tel que
convenues de commun accord.

L’Administrateur du Territoire Assistant de Basoko, monsieur Denis ANDAFELO a
pris parole pour demander, au nom de toute la communauté du groupement Mongandjo,
pardon à la société FORABOLA tout en l’exhortant à maintenir les bonnes relations qui
existent entre la société et les communautés depuis 2008.

La FORABOLA, par souci de sauvegarder l’harmonie sociale dans le secteur, n’est
pas restée indifférente, elle a pris acte du pardon et a demandé à la dite communauté de mettre
par écrit toutes les déclarations faites pour permettre l’avancement du processus.

Après toute ces tractations le modérateur a accordé 30 minutes des travaux en
carrefour à chaque groupement afin d’ajuster leurs projets des besoins conformément au
montant de redevance leur allouée et faire le choix raisonné des infrastructures ainsi que
l'identification de leur milieux d'implantation.

III. Restitution des travaux des sous-groupes à la plénière

A la reprise des activités après les travaux en carrefour, le président de comité des
négociations de groupement Mongandjo, Monsieur Jérôme KPUKPANABA Ù
KENGELAGA, a pris la parole, au nom de toute la communauté Mongandjo, pour présenter»
des excuses pour les préjudices causées à la FORABOLA suite au mÉMOraÉnnr lui à éssé et
a exhorté la société à bien vouloir leur accorder son pardon.

Négociation de la Garantie 11/03 FORABILA D \&

Il a, en outre, attiré l’attention des membres de sa communauté à la prudence, l’honnêteté,
l'amour et la vigilance et a demandé à ses confrères de ne plus céder aux manipulations
extérieures provenant des commanditaires malveillants qui chercher à tout prix bloquer le
développement de leur groupement.

De même, Monsieur Richard Antoine BAISOLE, le chef de secteur
Bangelema/Mongandjo, a reconnu les fautes commises et a ainsi retiré, au nom de sa
communauté les mots qui ont pu choquer le fort intérieur des délégués de la FORABOLA. Il a
promis à la société qu’une lettre écrite à cette fin sera déposée pour servir à qui de droit.

«Les linges salles se lavent en famille dit- t- on », juste pour dire que la société
FORABOLA n’est pas restée indifférente à cette demande, elle a reçu des mains du président
du comité des négociations, Monsieur KPUKPANABAHU KENGELEAGA Jérôme, la lettre
qui atteste les excuses demandées à la société par la communauté.

IV.  Ajustement de budget en rapport avec les besoins retenus.

A l'issue des travaux en carrefour de trois groupements chacun à ce qui le concernait,
les présidents des comités des négociations ont été invité à présenter les résultats de leur
concertation dont les contenus se trouvent dans les travaux en annexe.

1. Groupement Yambuya

Le président du comité des négociations de Yambuya a présenté le budget réajusté de
sa communauté qui se présente de la manière suivante :

1. Construction d’une école primaire à Bamanga pour un coût de 32.000 $, travaux à
réaliser par la communauté elle-même :

2. Construction de 2 bureaux administratifs pour un coût de 10.000 $ dont 1 à
Bamanga/Yambuya et 1 à Yambuya/Baboro, travaux à réaliser par la FORABOLA :

3. Construction d’un centre de santé à Yambuya/Baboro pour un coût de 5.300 $, à
réaliser par la FORABOLA ;

4. Achat de 2 pirogues de 10 m de long pour une valeur de 3.000 $ dont 1 à
Bamanga/Yambuya et 1 à Yambuya/Baboro, à réaliser par la communauté ;

5. Achat de 2 moteurs Hors bord de 25 CV pour un coût de 5.000 $ dans les mêmes sites
que les pirogues, achat confié à la FORABOLA ;

6. Implantation de 2 décortiqueuses dans les deux chefs-lieux des groupements pour un
coût de 7.000 $, travail à réaliser par la FORABOLA et

7. Implantation de 2 moulins à manioc dans les deux chefs-lieux des groupements pour
un coût de 1.000 $, travail confié à la FORABOLA.

Le coût total des infrastructures sollicitées y ajouté les frais de gestion et: d'entietièn
pour Yambuya s’élève à 81.141 $ et le solde disposnible est de 65.615 $.

Négociation de la Garantie 11/03 FORABILA

2. Groupement Mongandjo

Le président du comité des négociations de la communauté Mongandjo a été invité à
son tour pour présenter l’état des besoins dont l’évaluation chiffrée se présente de la manière
suivante :

Des besoins exprimés dont :

1. Construction d’un marché à Badjamba pour un coût de 16.000 $
2. Construction d’un dépôt à Lileko pour un coût de 11.000 $

3. Implantation de 10 moulins à manioc pour une valeur de 5.000 $
4. implantation de 6 postes à souder : 7.200 $

5. implantation de 6 décortiqueuses : 21.000 $

6. installation de 6 antennes télévision : 3.600 $

7. Achat de 6 groupes électrogènes de 5 Kw : 6.000 $

8. Achat de 2 pirogues : 3.000 $

9. Achat d’un moteur Hors bord : 2.500 $

10. Implantation d’une radio communautaire : 30.000 $.

Signalons ici que le coût total pour les besoins exprimés y compris les frais de gestion
et d’entretien pour cette communauté s’est élevé à 119.737 $ alors que leur redevance ne
s'élève qu’à 91.722 $. Leur compte a accusé un solde négatif de 28.015 $. Ainsi donc, les
membres du comité des négociations ont été priés de se retirer afin d’harmoniser leur budget
dont le résultat réaménagé se présente comme suit :

Installation des 3 moulins à manioc à Ekuteme, Bobaula et à Bolikango II : 1.500 $
Achat d’un poste à souder et son installation à Bobati II : 1.200 $

Implantation de 2 décortiqueuses à Badjamba et à Bobati II : 7.000 $

Achat de 2 groupes électrogènes de 5 kw à installer dans les mêmes sites que les
décortiqueuses : 2.000 $

5. Achat d’une pirogue à installer à Badjamba : 1.500 $ et

6. Achat d’un moteur hors bord à installer à Badjamba : 2.500 $.

BD

Les coûts des infrastructures socio-économiques choisies par cette communauté y
ajoutés les frais de gestion et d'entretien s'élève à 25.657 $ et le solde disponible est de
66.065 $.

3. Groupement Yambau
Il sied de signaler ici que le groupement Yambau a réaménagé son budget CE

plus des priorités à l'aménagement des routes tronçon Bokau à Weko € 105KMèn
concession) et tronçon Yambau à Lilanda dont les coûts s’élèvent à 235.840 $.

Négociation de la Garantie 11/03 FORABILA

Malgré les explications fournies aux membres de cette communautés de réajuster leurs
besoins conformément à la redevance leur allouée, les membres, sous l'influence du président
du comité des négociations, Monsieur BOKIBOAFA AKITO, sont restés intransigeants et
n'ont pas cherché à comprendre que les travaux de réalisations des infrastructures socio-
économiques tels que définis à l’article 4 de l'arrêté 023 se réalisent sur base des redevances
versées dans le fonds de développement local.

Il faut retenir ici que toutes les méthodes utilisées par les uns et les autres afin de faire
réfléchir les délégués de cette communautés n’ont pas abouti et il en est ressorti que cette
attitude affichée par les membres de la communauté Yambau revêt des agendas cachés que
personnes d’autres, ni mêmes leurs autorités tant administratives que coutumières ne
pouvaient comprendre, du fait que leurs conseils n'étaient pas pris en compte et ont
spontanément menacé de quitter la salle et renter chez -eux.

La société a alors proposé de construire le tronçon Bokau à Yambau (18 KM en
dehors de la concession) comme avance sur leur redevance ultérieure. Mais, une fois de plus,
la communauté a refusé cette proposition. Face à cette intransigeance, la société a jugé que
les négociations n'étaient plus possible et prenait acte de leur décision de rentrer et mis un
véhicule à leur disposition et ceux de Weko pour le retour demain samedi à 7 heures 30 dans
leurs milieux respectifs.

V. Constitution et installation des Comités Local de gestion et de suivi

Monsieur Célestin Raoul BABONGOYO, modérateur de séant, a invité les
Administrateurs des Territoires de Banalia et de Basoko à installer officiellement les membres
des comités de gestion et de suivi de deux communautés : ceux de Mongandjo et de Yambuya
dont la composition se présente de la manière suivante :

LA Groupement Yambuya

A. Comité de gestion Groupement Yambuya

1. ASSANI KABINA Alphonse : Président

2. BAHATI SHEKINA : secrétaire

3. KAMANGO ENGANDE JL : Trésorier

4. KOMBA BAOSOKO D.M : Conseiller

5. BIKULO NGOMA : Conseiller

6. YANONGE BAFOLE : Conseiller

7. NGELEMA MONGENGE : Conseiller

8. NGUMA BATITIGO : Conseiller (FORABOLA)

Négociation de la Garantie 11/03 FORABILA

B. Comité de suivi Groupement Yambuya
1. Administrateur du Territoire : Président
2. APOSO DUNGA : Conseiller
3. MATALATALA Justin : Conseiller
4. LIBELE MODAKU : Conseiller
5. TABU Floribert : Conseiller
6. MOTIMBA Jean Marie : Conseiller
7. BOSWE Augustin : Conseiller (FORABOLA)
IL Groupement Mongandjo :
A. Comité de gestion :
1. BOMBELE MBISA MOKE Raphaël : Président
2. MBANO BOLAYA Jean : secrétaire
3. KIFALA BOGBOA BAHIA Pierre : Trésorier
4. ANGBANDIMA KENGELAGA Gilbert _: Conseiller
5. KAPUTOLA BALO : Conseiller
6. LOKELOKE AMBOI Honoré : Conseiller
7. AFUNDI MOSALA Florant : Conseiller
8. NGUMA BATITIGO : Conseiller (FORABOLA)

B. Comité de suivi :

1. Administrateur du Territoire : Président

2. KPUKPANABAHU KENGELAGA Jérôme : Conseiller

3. LIMOMOTI Phariale : Conseiller

4. APISO MESEBO Adolphe : Conseiller

5. MISSI IKOTO Raphaël : Conseiller

6. ANGBOKA MELES Jean : Conseiller

7. BIFOLO BATINDI Baudouin : Conseiller

8. BOSWE Augustin : Conseiller (FORABOLA)

VI. Synthèse de la journée

Le Modérateur, Monsieur Célestin Raoul BAMONGOYO, a fait la synthèse dés.
activités et interventions de la journée et a levé la séance vers 19 heures 30° et à inyiter toutes
les parties prenantes à se présenter dans la salle des négociations demain samedi 17 se Téiibre
2011 à 8 heures 30 pour la poursuite et la fin des travaux.

ON
Négociation de la Garantie 11/03 FORABILA ‘ | l :

stéateur du TeMitire de Basoko
MPAGAZE RUTIKANGA
y Vas:

L’Administrateur du Territoire de

en -

Jean Bosco NO

Négociation de la Garantie 11/03 FORABILA

_L_ST8 E6v + auenbuey 7 ]
T850v9 | [ sasuadoq 12101
OOT 966 - ‘: Sapueusq
L S08 67 Sasuadap sap juezuouwu np %S Sa1nJ2n1se1jUI Sap uañoijue.p ste.
949 ÿT S2H9991 Sep JUEJUOU NP HOT IAINS 2p Je uonseg st
9SZ 9tT 52139991 12101 À, NUE
vSv6L | DOVV iuesddo|sA9p8p puoy
EDVv luoweddopropéppho|
TE 29 TV iusweddopsrop ep puo:l.-
1 _| TDVV juoweddo|snop ap puo3]
11q4°q Jp919

eAnqueA uowednoio 1epueur s1quinbz +

"219819 I ‘neajqe] J ‘asieyo

=
T'NesinqTt ‘saqe3/soueq ÿz : ossejo 1ed ‘TE 98 Se[Q1 U2 21nJaANO2 ‘luaWus juawuaned ‘sayina sanbliq : suosiewu ‘ojues 2p S21}U99 ‘s2[093 UOl2n1}SU07 ss
| J
OOT 965 VIOL
s 008 9€ 0007 000 / 006 z 00ST 00€ S 000 OT 000 ZE 18103 XUd]
00$ 006 € 006 00ST 00€ S 000 S 000 € 21epun xd
| la z TT L ï z L 1e
T T
009 69€ ojequei-epuedellpu
nl 007 /9T | F 1Z89 - eAnqueA
L IE I opuedog
sl
e[apue:
T T | ‘ 1 T oge R de
o10qeg eAni À
+ + + +— —- —|
T T I esueuueg eAnque
n T- T T
Siuepniz séjroi nn} Susat euyeuueA uw aques Jnensiuupe Sasse2 9 sBeluA
e SUINOW JAI ST INSJONI| OT an8o4i4 ap 21ju2) neaing 24reuuid 31093

INVIAI 1 CI )

[o9s t L 100} 2p UIE118] X1q

8 S2SNajPSAIU Sainay qN

s 100} 2p uie118} inod 1a]
0088 IE iuod/3003
oc auod/sainau qN
OS € Wu Jed xd
8 LU) / Saineu qN|
Ovt 91nau Jed Ja1n01 Janueus Xud|
(074 eauusg
04 EEE
O0T LL6
00 1q

=

009 69€ 21nH2AnQ SOT ojequei-epuedellpu
007 Z9T SINHSANO 6 SE 129 - eAnque
Ie101 91NPN WU S1QUON

SiUOq 21qUUON

2ofe11

°N

91121OU 1909

di Ssugzeuu

Lid Sap 23511

* 21982)9 L ‘neolqe T

EST ce - JuenDuepy
ETET6€ sasuadsq [8101
OT 9€ © _ Sepuyéueq
LST8T Sasuadap Sap juejuouu np %s SinniseUl Sap USNeIjUS,p SIELJ
9T6 4 S2h99a1 ap JUEJUOW np OT JAINS 2p J9 UoljsaS 2p SIe14
O9T 64 S3)2991 12J01
[ +2VY iuoweddo|s19p 3p puoy
O9T 64 E2vY luawsddojansp 3p puoz
È ZIvY luewaddojsAsp 3p puoz
[ T2vV juewoddojsnsp ap puoz
3q5q HP919|

“siey) T ‘neaunq T salqe1/saueq pz : asse1) ed ‘7€ 9g SaQ1 ua 21nJ/2AN09 ‘quai

nequeA juawuadnoin Japueu 21quinbz

Auauwsned ‘san sanbliq : suosieuu ‘ojues 2P S211u99 ‘s2[099 UO1}2N1}SU0D

OŸT 59€ 1V1OL
= s O8 SEz 000 ÿ 007 € 008 € 000 tt 00€ 000 $ 000 8 000 9T 000 9 000 v9 18107 XHid
T 0007 0097 056 006 € 00€ S 000 S 000 8 000 9T 007 000 9 24/EJUN X!d
: [ Ov8 SET Ÿ (a v Ÿ T T T T 0€ T 18101
000 88 L epuel" 8 nequie
O8 LvT OX3M E nexog
T T 0€ T loqeA
T T T equel0)
G T empunjeÀl
T L Ÿ I T I o8uoqe\|
T _| T L T 2MADSEA
seuuosiad seu z mu) auewednois sassel> sassep)
uodsues] | oredoinz sainoy poueu z | 5408 + pr 5 5 Lis ep eaeS el 9euewuud al033|  saune |zr auepuoses a8ellIA
ie spnis Eu pr à neuuoñuol] |snenbr1022q| ap ERTES] JeuD neoung UOSIEW UonemIqeusy ajey

NV IQ Sa

000 88 EE] T S epuelinequenl à
OV8 LPT uonenaeuex | v TE OHMENEXOg] I
mo] DINeN SIUOd 21QUION WU} 21QUION jofeii| NN

O9ST 100} 9p UI2113} XUd

8 SaSNa]jaAIU Sainay QN

G 100} 2p uIe1127 1n0d /q
008 8 auod/1n03
oc juod/saineu qN
O7 € Wu Jed X1d
8 Wu} / Seine QN
Obt eine Jed 131n01 1a1jueU2 XUd
(2 euuag
02 BSnaeAN]
001 LL6
007 LA]

211810Ù 1009

di sieHajeu xd sap 2511

£z0 95 vLSET 992 TT 01967 | vrosz [ ares  [ z86r [| zrre ver LELS v90z | | XNYLOL
081 8L ME RE A ME ME 3ON113[ 11]

v88c ë “. —…
ÉETA

[ € |
ÿ
Ÿ
ÿ
4
ÿ
ÿ
LA
y
ÿ
La
S

[ visonsouiv] A |
esse|)

que
gue $ue gue uononpoid
ojesuoje, une
uoyesuoren | "704 |ionesuone] [Pod | onesuojen [PO |oe Lonesuoyen |"2HNPOid uonesuoen |"219nP01d | UORESHOIEA ra
analeA

6002/8007 12101 6002 221S3U1A SU 6007 21SSUIN AURE CTEECMEUE 6007 ns 187 | 8007 2nseun eue y

VIIVNVS - OHOSVS : 34IOLIN42L
OTANVONON 3LNYNNWWOO OdOHSL : 19141SIq

6007 1441910 Y 8002 1480190,Q 3QOIH1d ON1111 E0/TT HILNVHVO V1
34 1N3W3d4013A1Q 3Q ANO NQ SIYNIIYILNY SI24N0OSS34

9Tr vs 686 07 L. €6E 87 L4174 SLT6 007 c €6TZ 999 LITOT AC A 1589 9267 XNVLOL
O8T 06 - » = d " # # _ = td 3ONI13 l
z865S LTTT _ | 860€ 9STT LETA v8 OvvT 08 90ÿI 69 Li ET € Mv1.
EX [58 = - - 5 È = : 5 = G VIOLIHSL il
S8L9 9697 ÿ90€ 994 SO T 95 6TT TE 08S T S6E 6TE z8 ÿ voi]
88ÿE€ TL8 OZve 509 S0€ 94 8v TT L£L v6T T6CT ÊTE LA VWviL|
6LL ET É443 9EL € ŸE6 LE €ET 68 Î ce €OST 9LE OI9T ZOv ÿ Odis
LLE 92 v6s 9 L s9z 8 990 & 940 tv 6IOT BEE s8 TETE £es OZLT 0€ ÿ 1113dVYS,
LE12 OCT ÿOT 97 £s 141 9T Ÿ TE 8 ” * Ÿ XHNnOGvd
SL6T 134 Sv8 TIZ 80T LT = 2 LS CET OTZ €s ÿ OXOI
876 TET S6T 6 98 [{A " TE 8 LL 6T ÿ noO1381q
888€ TL6 Ev6z 9€L TOT E.4 98 [LA TJET OvE €6ET 8vE ÿ #41v19 3SS09
Oct SOT | Oct SOI 9EE v8 KW # v8 LEA n a ÿ VONITIg Il
IT8T EF . _ : ” =: : . " e [ ÿ NOrvIv|
850 8T T19€ | TO£ € 099 €6TT 6Sÿ 8v OT VEL LT 87t 9 G VISONWHOH AV] A
- sus
ES sen uononpoid [Le Luoen “onnpoid hs  . se.) un HOpOnpRl is en |°HNPoid |LonesuoieA HOrnPole tune ir" Bss-10)
Inee,
DIO/S00c/00 18101 OTOZ 12301 OTOZ 21sa1 auaÿ OTOZ 21S81J3 aUI2E OTOZ 2115auuI13 au9z OTOZ 21}S2LI3 IST PA
VIIVNVS- OHOSVS  : AUIOLIMUAL
OTANVONON 3LNVNNWWOI OdOHSL : L9141SIa

0T02/6002/8002 NAN 3 0TOZ 1INNY ON1111 EO/TT AILNVHVO V1
44 INAN3dd013A3q 14 ANO1 NQ SIHNIIHILNV SIDHNOSSI4

D CS CS CL CL CC CD OS mm me ms =
S 00'SL8

S99 27 JHwSou op0S

TES 861 LS8 SLI XNEJOL

007 €S SIN09 Ua SUONESITEDY

TE Sp OIOZ € 800 2P UONESIIEDA
ITICI TOVV 5992091 SUOISIA QI |
079 64 LOVV S9H9991 SUOISIASIA
9ILYS SMOLQUE S2}200Y

qq NPA

Q07 £s

00€ S 2puotg anesusdsi(
00€ S nex0g 211esuads1(].
00€ S OBUBXI]0G auvsusdsIG
000 &€ SqUONIT da
00€S ELIOQUO a1resuads1(].

ofpuesuon juouodnoi$ aj inod uerig

SIn09 U9 O[puesuop

quouradnoin a] sup sanbIWIOU099-0190$ SUONESI|EAI S3P 1009

S ST x Siou

Sevres z

nyvqeuedny ouf ONE RQUNuIY

iso ai isonci Isszgcz

STE

JS ET*EET 1€ IS S96 + :
SeL te PT EEg td VNOBNOA ‘d'A 6007
EU S z£I :$ 096 ZI IS S'ST+T
JS ET'GOI LE ss6+ | É i
Fri OONVIIOE ‘d'A 6007
509627
sereur 1e Ss96+
VINVHO ‘d'A 6007
S ET'98L 61 saspz
ILVEO8 ‘d
ISS'ELIT
EAN SS06r 1

AvSOg ‘aa: 800€

ISST

is T si isa S06 St AHIVLINA XP
snoop femuss | sonsusr SusDES | soeur ET ET Russo | san | neige EMEUTTENE EXT) SF NOLLVNOISIQ N
ni #
VIOL LQOD DAT sansuneg | sojouneg senbug | ou sos SaoL me |

_[ so8 - Tuenbuen
LEL 6TT sasuadaq 8101 Le
00€ GOT Sspueuog :
s9t s Sesuadap Sap JUEJUOU np %5S S81NDNISEAUI Sop uaH9Aus,p SIer]| /
[rs S2h981 Sap JUEJUOW np HOT IAINS 2p 39 UONSEB 2p SEA]
[ TTLTE $2}}2991 [2101
L +2vy quoweddo|arop ap puoz
L L_ £Dvv quowaddo|sa»p ap puoz
TCT CT TDvv iuawaddojsnap sp puo
T09 62 T2VY juoweddojs1sp ap puoy
11q9q UP919

ofpueSuon juawadno1o 1epue

‘219829 I ‘neajqe}
I ‘osiey2 J ‘neaunq 7 ‘sajge)/soueq pz : ose) Jed ‘7€ 94 SajQ1 ua anyi2AnO9 ‘jeu juawuaned

eiquinbz

‘seyna sanbuq : suosieuu ‘ojues ap sajues ‘s2/099 uonon1suoD

00€ 507 1VLOL
[000 0€ 006 2 000€ | ovoo 009 € 000 12 002 Z 000$ | o0otr 00097 18103 xd
4}
[000 0€ loose | or 0007 | 009 006 € 008 T 005 000 11 000 97 aueyun xud
ï ï z [0 9 9 9 Or ï ï En
j _
[ | | | _|
T + ail
[ | (l _] L ne CET
[ [ T T equelpeg
T T Ta IE 9 9 IE ot IE L
F T- =
aueneunwuwuo> ne) m em} ÉE J2pnos nyny
Sal12zI} 10d2q 2UIEN
oipey Sainajon | O1 en8oud | sadnouo | +ouuaquy e sa]sod e SUINNON ° b

Nvuvo €

NVONOM SIONVW1Q 51
0 ee 7 . ST RE

1N0O)

€t0 95 DÉS ET 99LTT OT9 67 ÿTO 8 5989 TILL L86T TITE

O8T
v887

ver Trees D vo0e TT xnwioi 7]
D 2 onu 1 |

SSZ

€
€

9SLVT TS6Z 00 €

$ue
Uo]esLOIEA

uoyonpoiq

gus
uonesUojeA

uogonpoid

ue uonesuojea [094 LS Lonesuojea

gus

Oponpoid UOIJeSHOIEA

1414

uogonpoi4 |uoneslojeA

6007/8002 1E101

ELERENMENE

ETIEREMMENME 6007 213SaWuI az

OraNvONON

6002 3481910 Y 8007 1440190,Q 3QOIH3d4 ONA111 £0/TT IILNVYVO V1
34 1IN3WAdd013A3Q 3Q ANO1 NQ SIHNIIUILNVY SI2HNOSS34

31NYNNWWON

6007 2152113 197

uol}onpo.
RanPOld eune | jeieuwoo
' essel)
MÉUN WON
ETIENEMENE:

VIIVNVS - OHOSVA : 3HIOLIHHTL
OdOHSL L9IHLSIa

Se
| _£6e 87 vivs | St6 | oozc £6TZ 999 L9T OT zz97 1589 9761

uones!io|eA uOHesLOIEA uoronpoid

ue UOHESLO|EA

ue uo}esLO|eA

gue
UOESLO|EA

OL0Z/6007/8002 18101. OTOZ 215 SU9p OLOZ 21SSUI SUIRE

OraNvONON

0102/6002/8002 1NAIN) 3 OTOZ 3INNY ON3111 E0/TT AILNVHVO V1
34 IN3NW3dd013A30 1q GNO1 NQ SIHNIIHILNY SI2HNOSSI4

3LNVNNWWOO

0 2 ee OC OA SO

y __[ 5 T vsonmoë 1 |]

une | jesieutuoo
esse,
AnSleA UION

VIIVNVE - OHOSVa
OdOHSL

uogonpos [uoyesuoleA

OTOZ 21saW17 az OTOZ 211SauuIJ3 J2T

: 3HIOLIS43L
19181SIQ
S99 77 LCEUS

TES 861 LS8 SLT XNEJO],

007 £S SINOD US SUONESIEP NT

TTE Sp OI0T & 8007 2P UONESIIEOY
ITI TI TIVV S9H9991 SUOISIADIA
079 64 LOVVY 599991 SUOISIA9I
9I1+8 S9INSLIQIUE S9}209 y]

3149 ET]

007 €S

00€ $ apuoeg a11esu9dsiG
00€ S neyog a1resuadsI
00€ S oSueMI10g a1esuadsI(
000 c€ 2quOI1 d'A
00€S ELIOQUOg 1esuadsI(|

ofpursuon iuowodno$ aj nod uejig
=

SIn09 U9 OfpuesuoJA

Auawadnoin 9j suep sanbiWiOU09-0190$ sUOHESI]ESI SP 1009

IS 00'SL8 S ST x Siouw SE nyEqeuEdN M WQ1Pf UOHEQUNUIY
8 isée sors Sersz iss7 sa z
Is enter 1€ 506 + É ne TETT
ESC 6007
ÊLISANE 50% SStrT |
sentent 1e ss06+ :
OONVNTION à Hi 600€
sererrie Ss96+
VINVHON d'A} 6007
S er‘oge 61 sasrz
LLV4O4 d'A} 0102
SIT
sersrz 1e Is 506 +
Î CORRE nvsog 4
H iso E isE is Sn ss ST 5x Sa ss RNVLINO XI
ROIS EXDTESS EXT ET EE EE EE D ES EE LE TN ET NOLLVNDISIQ
IVLOLANO | on sapuneg |sogeuneg | ages | snbug | awfma soueg | ss SaoL

O1OT 21U999P & 8007 14010, OfPurBUON luaWadNO1N af suep SanbIWIOUCIY-0190$ SUOHESI]EIA SAP 100)

PROCES VERBAL DE LA QUATRIEME JOURNEE DE NEGOCIATION DE LA
CLAUSE SOCIALE DE CAHIER DE CHARGE DE LA GARANTIE 11/03 ENTRE
LA SOCIETE FORESTIERE ET AGRICOLE DE LA M’BOLA, FORABOLA, ET
LES GROUPEMENTS BAMANGA/YAMBUY A, SECTEUR BAMANGA ET
YAMBUYA/BABORO, CHEFFERIE BABORO EN TERRITOIRE DE BANALIA,
SECTEUR MONGANDJO DANS LE SECTEUR BANGELEMA/MONGANDJO
TERRITOIRE DE BASOKO ET YAMBAU DANS LE SECTEUR TURUMBU EN
TERRITOIRE D’ISANGI DANS LA PROVINCE ORIENTALE.

L'an deux mil onze, le dix-septième jour du mois de septembre, dans la salle de
classe de 6° année de l’Ecole Primaire Bahonga de Lileko, localité située dans le Groupement
Mongandjo, Secteur Bangelema/Mongandjo dans le Territoire de Basoko, il s’est tenue la
troisième journée des négociations de clause sociale du cahier des charges entre la Société
Forestière et Agricole de la m’bola, FORABOLA, et les communautés locales de Groupement
Mongandjo, Secteur Bangelema/Mongandjo en Territoire de Basoko , Groupement
Yambuya/Baboro, Chefferie Baboro et Groupement Bamanga/Yambuya, Secteur Bamanga
en Territoire de Banalia.

La séance a commencé par l’accueil des participants suivie d’une brève prière dite par
monsieur Victor MAGBOLOKA catéchiste de Lileko.

La facilitation de ces assises été assurée par les personnes suivantes :

> Monsieur Célestin RAOUL BAMONGOYO : Modérateur
> Madame Marie BOUNDAWANA YAIFONO : Rapporteuse.

Les activités de la journée se sont déroulées en cinq temps forts repartis de la manière
suivante :

I. Lecture et adoption du PV du 16 septembre 2011

IL. Changement de la position de l’assiette n°3 et la création de l’assiette n°4

IL. Evaluation chiffrée des besoins de la communauté Yambuya pour la 4 assiette

IV. Elaboration des plannings d’activités pour les deux communautés Mongandjo et
Yambuya

V. Lecture de l’arrêté 023 complété

VI Signature des clauses sociales des cahiers des charges pour les deux communautés
VIL. Cérémonies de clôture

Le Lecture et adoption du PV de la journée du 10 septembre 2011

Madame Marie BOUNDAWANA, rapporteur de la séance a donné l’économie du
procès verbal des activités de la journée du 16 Septembre 201 1à la satisfactiôn:de tous les
participants, lequel PV a été adopté moyennant quelques amendements de forme eté;fond. \

Négociation de la Garantie 11/03 FORABOLA

SO

IL. Evaluation chiffrée des volumes et redevances de l’assiette 4 pour la
communauté Yambuya

Monsieur Erasme Kiamfu, a été invité par le Modérateur a présenté l’évaluation
estimée des volumes prévisionnels pour l’assiette 4 qui vient d’être crée et dont la position se
trouve dans le groupement Yambuya. Au vu des de ces prévisions, il ressort que les volumes
prévisionnels s’élèvent à 19.882 m° et la redevance estimée est de 79.433 $, ce qui porte la
production prévisionnelle totale de la communauté Yambuya pour les quatre premières
assiettes de coupe s’élèvent à 56.615 m 3 et le total des redevances est de 226.189 $.

Cependant, il sied de signaler que la communauté Yambuya a décidé de garder sa
redevance de la quatrième assiette dans la caisse en attendant qu’elle réfléchisse pour son
affectation ultérieure.

Signalons que contrairement à sa décision du 16 septembre relative à la construction
de l’école primaire par la communauté elle-même, celle-ci l’a confié à la société.

UT. Etablissement de planning des réalisations

A cette phase, monsieur Erasme KIAMFU, complété par monsieur Richard GUARRIGUE ont
procédé à la lecture argumentée de la proposition de plan de réalisation des projets de deux
communautés. Moyennant quelques amendements, les plannings de ces deux groupements ont
été adoptés. Les détails des deux tableaux se trouvent en annexe. Toutefois, il convient de
signaler que les litiges liés aux accords antérieurs ont été placés au premier rang des
réalisations quant à ce qui concerne le groupement Mongandjo et cela sur les fonds propres de
la FORABOLA.

Après toutes les explications fournies par les intervenants, les deux communautés ont accepté,
séance tenante, de signer les clauses sociales de cahier des charges.

IV. Lecture des clauses sociales des cahiers des charges complétées

Le modérateur a invité le président de la FIB à procéder à la lecture des clauses sociales
complétées des cahiers des charges de deux communautés, lecture saluée par tous les

participants.
V. Signature des clauses sociales des cahiers des charges

La signature des clauses sociales des cahiers des charges a été présidée par les trois
Administrateurs des Territoires et cela dans un climat de convivialité et à la satisfaction des
toutes les parties prenantes.

VI Lecture du communiqué final

Avant de procéder à la cérémonie de clôture de ces journées des négociations, le-m' dérateur à
invité la rapporteuse à faire la lecture du communiqué final, lequel communiqué- i
la fin des travaux des négociations.

Négociation de la Garantie 11/03 FORABOLA
VII. Cérémonie de clôture

Le mot de clôture a été dit par l’Administrateur du Territoire de Basoko, monsieur Pascal
NTAHOMPAGAZE RUTIKANGA, qui s’est déclaré satisfait de l'aboutissement heureux de
ces négociations et a invité les uns et les autres au respect strict des engagements pris.

Commencée à 09 heures locales, la séance a été levée à 17 heures.

Le Modérateur

La secrétaire fapporteur

ses TT UTIKANGA “MAKANDA MWAMBA LUBUSU

«s LE LA

L’Administrateur du Territoire de Banalia

— y LLC

_____earrB65c0 NGAMUBIEM

Négociation de la Garantie 11/03 FORABOLA

Annexe 10

Plans

Chronogramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC

si 2

nealde} L ‘2sIeuo | 'nesinq | ‘salge]-soueq pz 9ne opdinbe 159 2s$8j0 ap ajjes anbeuo

+ a =

S2SS]9 9 op se[09® adA} uejd

USE ET _

|

uYy

e1ePeze |
sasieuo €
elqer L

4n2729411p np neoinq np adÂ} uejq
ue

ue

Juauwuauyon00e,p aeS /

uol}e}insuoo

: oqe
eiqueto \ Deno5y
| 1 !
L î L L
>< ><
ue uz ue

adA asesuedsip un,p uejd

æ

og É

T equelpeg A9 57 Son
I L 7 7] ] il [ equelpeg an8ouid
equefpeg adno1s

sa3ieu2
I TJ [ neqog ednois
equelpeg a1eziy S2P 25148
se —— nezAnoN

IL negog aussi
J3pnos E 33504
nyny E sUIMON

equefpeg S3 ou
e010d)04 d3 -eddojea2p
ARR Rere) 2p puoJ 2j ins
e[neqog s1lesUuadsIq Sijendui
uou
ea BHEsusdse uonuaauos
auuspuy

La

not | 10€ ['inoz ['inuer | inst | inse [inez Î ujaot | io | ie | ujoz [inner
€TOC TTOc TIOC

OFANVONON 31NVNNMNO9 V1 3Q SINDIWONOD3-01D0S SNOILYSIIVAH S3Q TINNOISIA3Hd DNINNV'TId

SUR

1

560 €

lIOE HINVS AG RAIN

Soszize S 060 1 - - - - - - - HE IA
- : É 41954 /]
IS 919 7 SSil # À , “ s * : - - NE OFÉNVONON/E HOTLLOE ÿ
ALLVHLSININQY AAA T
SrL'0L6 + - ‘
Cr LINVS HG MLINADÉ LL
Is racces - ü

ot

S GS'6PS rt SaTIe = SHLIMILSNOD SASSV'

D € AG AIODA 1 LA SASSVT) 9 A SAIODA LO HAS A'IODA HVd NAXON

str

SeleHt 1e SS06 +

5

GET HSE AaNOvA da 30
L FSoNer ISSINT F
seerre  |sss6r 3 F i
VINOENOS d'A 40
sersore  |ssser
i OONYNrION A AE 00
severnie [ess

ÉCES

VINVEO

d'a

S STE FO SSI SU

S S1'LGL FT

ILVO8

d'a

AVSOH :«
Serres ie
serotcie  |sso6r
VI0AVOLON #10
DIVINE X
: S NOLLYNDISAG eN
IVLOL 1109 | aux sourg S

SALHOd SATIANNVYd

“AIANIS AUAOVLA SASIVHI SAIAVL XNA VATAVL ‘SHULANAI SALHOd ‘SHYIV 109$ SONVA SAIQL SLNANID ‘SNO'ID AG SLAOD SHG ASAHLNAS

110

V'IOHVHOA
Sasuado [8101

RO _|

Sapuewag

Sesu9d?p sap juejUOU np 96 Saimonsequr EXMETENTEN se] L

Seh321 S8p JUBAUOUW NP HOT IAINS 8p j9 UOHSOS 2p SIE1J

S279991 [210]

+2vv luowoddojansp sp puoz

£2vY iuaweddojsrsp sp puoy

t2VY iuaweddojsAsp 3p puoy

T2vv quewoddojsnsp sp puo:]

LS9 ST
004 ST
| S8L
TT 6 L
tTLT6
LC | TETIT
TO9 64
1q°q Hpa19
es EL |

‘2128219 T ‘neajqe}
TL ‘2SIEU9 7 ‘neounq ; ‘sajqe1/soueq ÿz : 2sse12 1ed ‘7€ 9g saj91 ua ainyananod ‘ue juawuaned ‘sayns sanbuiq

ofPueuoWy auewednoio 1spueuy eiquinbz

UOSIEU ‘jUeS 2p S21jU22 ‘521099 uolon}suoT

00 ST 1V1OL
F FT T T
7 006 z 00ST 000 z q 000 / O0ZT 00ST - s 1810}
000 0€ 006 z Î 00ST 0007 009 006 € O0 T 006 000 TT 000 9T 21eyun
- ï L z - 2 L € 0 | ET
| il L | 1 oBueyjog
T T- + —
T epneqog
[ ee 1
I ewany
L D +
I I I I ] equelpeg|
+ —+
neqo
L T L T L I L Il heqog
211epneunuwo ne) uw em ÉJES SPAS 1apnos nyny 10d2a a sea
olpey STANSION | OT en8ouq S edno1o +euusjuy e sa]sod e SUIINON L

ONTIT EO/TT FLN VYVO OFANVONON SINN3134 SINNLINYLSVHANT
+
ES

TIOZ24qud8$ 91 “Yeux DOOZIZ LOL: NP ES/9LL 1 FOOZIO L/9Z np Q L ReSpurT :sÉfeuu| :

D0+Z E

ONVSI 30 3UIOLINUZL l
Il

_i_# _—
|. æsiqji

PIEURHIS OAOSEG - LO/LE VIOSNU DS UDISSBDUOD
DV S319au31d + Sep Jususuuoiysod
oBnopunp nbuvwouxq eubrqudy
LTGL 21que1d8s QT 'PY2UT

[1 ['onvsi3u ETIONET EN

eleuegJe DAOSeg - COL VI0SVUG A UDISSSIURQ
“OVVY S3181u31d\ÿ Sop}usuBuuorIsOg

o8n0)np anbuvsoouxG BG PA

TIC Let SONT

To

eu EST
F1 eu &iGL

NS 3Q 3HIOL AL 1729 : nn

EIEUES 39 ONOSEE - CO/LL VIOAVHOA UOISSSDUOY
sjusewednoiô Ssap 29BJins 19 uol}isod

o8uo> np anburisoupe 2nbquanx

eu 9EGLZ

eu 866
eu 20v9
eu —

vAnque

ré

| F4 96GZ

eu 21S
leo

Annexe 11

Programme prévisionnel d'entretien

sb à 0.
\ dE rs
en TPE
Es NA 7 SY

Î
|

Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Nature et coût des entretiens

Routes :

Pour les routes d'exploitation, l'entretien est de la responsabilité du concessionnaire
forestier

Pour Les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par Les populations riveraines |

Ces opérations de cantonnage seront effectués Les jours de salongo promulgés par
l'autorité compétente

Infrastructures de santé et éducatives

En ce qui concerne Le matériel équipant les écoles, ilifaut prévoir :

Remplacement des tableaux tous les deux ans soit : 6 x 22 $ = 132$

Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 90 $ = 180$

” Annexe 12 ;

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

Exercice par la Communauté Locale des droits d'usage
traditionnels

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :a

- le prélèvement du bois de chauffe et sticks pour la construction.

- la récolte des fruits sauvages, chenilles et champignons

- la récolte des plantes médicinales

- la pratique de la pêche coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.

1° Prélèvement du bois de chauffe, bois pour piroque et sticks pour

la construction.
La FORABOLA s'engage à garantir l'exercice de ce droit de la manière suivante :

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.
Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la FORABOLA, à l'exception des souches
elles-mêmes.

b) De même, la communauté locale a le droit de couper pour besoin de construction,

les sticks nécessaires, sur toute l'étendue de la concession.

c) En ce qui concerne l'abattage de bois pour la fabrication des pirogues, la
FORABOLA reconnaît aussi à la Communauté la possibilité d'exercer ce droit.

Cependant, les arbres utilisés pour la fabrication des pirogues étant également
exploitables, la FORABOLA demande aux personnes désireuses d'en couper, de lui

en exprimer le désir, afin de trouver une solution satisfaisante pour les deux parties.

d) En tous les cas, pour des raisons évidentes de sécurité, la communauté évitera
d'exercer ces droits dans les blocs où l'exploitation est en cours.

e) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures
activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone
affectée au développement rural.

Cette zone comprendra les défrichements actuels ainsi qu'une partie des forêts de
terre ferme.

Dans ces zones, outre les activités agricoles, les communautés locales pourront
aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication de

charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones
en cours de défrichement, en concertation avec les populations et avec l'accord
préalable de l'administration forestière.

#) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries :

- La série de conservation qui garantit la protection de zones à haute valeur
écologique ;

- La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion. ;

- La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

Dans ces 3 séries, hormis le bois mort, tout prélèvement est interdit.

2° Récolte des produits forestiers autres que le bois: fruits
chenilles, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
FORABOLA s'engage à mettre en place une équipe socio-économique qui aur: Pour
mission d'établir, avec la Communauté locale, la liste des produits forestiers”

que le bois d'œuvre.

Il s'agira en particulier :
- de produits forestiers à usage alimentaire (fruits, chenilles, champignons ..)
- de produits forestiers à usage médicinal (feuilles, écorces, racines ..)

- de produits forestiers destinés à usage artisanal ou service (feuilles, lianes, tiges.)

b) Après identification de ces produits, l'équipe socio-économique définira, avec la
Communauté locale des règles acceptables (périodes, distances de récoltes etc. ..)
permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois
gêner la FORABOLA dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d'exercer ces droits dans les blocs où l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la FORABOLA s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur
toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d’une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces
menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espèces animales qui ne peuvent être chassées.

c) En tout état de cause, la FORABOLA interdit à ses agents et à ses véhicules le
transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s’adonne,

chasse ou pêche illégale dans la concession.

Province Orientale -District de Tshopo- Territoire de Basoko-
Secteur de Bangelema Mongandjo - Groupement Mongandjo
Comité de Suivi Mongandjo

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de suivi de la clause
Sociale du cahier des charges pour le compte du Groupement Mongandjo

Sachant que l’Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale du Groupement Mongandjo - Secteur de Bangelema Mongandjo, Territoire de
Basoko, District de Tshopo, Province Orientale, avons en date de ce 16 septembre 2011, après consultation, élu les
personnes suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la
Forabola: titre n° 11/03.

LIMOMOTI PHARIALA

Membre (conseiller)

NOM FONCTION SIGNATURE
KPUKPANABAHU _ KENGELAGA : bu

JERÔME Membre (conseiller) cal

an , ZD

APISO MESEBO ADOLPHE

Membre (conseiller)

MISSI IKOTO RAPHAËL

Membre (conseiller)

ANGBOKA MELES JEAN

Membre (conseiller)

BIFOLO BATINDI BOUDOIM

Il

Membre (conseiller)

Représentant du Concessionnaire désigné par celui-ci :
FONCTION SIGNATURE
TAN a!
Augustin BOSWE Chef de Chantier JAS 17" |

À _

\

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement
Mongandjo, ci-après

Nom

| BAISOLE LOKALEMA
ANTOINE RICHARD

Qualité

Village

Signature

Chef de Secteur

Mongandjo _|

ROSE MASSIKINI DJONI Chef de Groupement Bobamba

| AMUNDALA KOTO JEAN . . ]

| BERNARD Chef de Village Badjamba
LISOLOLO ALAZA i

JACQUES Chef de Terre Badjamba .
MANOTI LOBAMBA ANDRE | Chef de Terre Badjamba #D

a —
KOLONI MBULA NGONDA Chef de Terre Badjamba Re {

[HEAN ÿ _ Li
KPUKPANABAHU Président du comité de

KENGELAGA JEROME négociation Bomboma der

D.

RRr

RAPHAEL MBISA MOKI Anne du comité Badjamba
MARIE MBOKO JEAN ne comité de Bolikango
ANGBANDIMA KENGELAGA Eten somié de | Bomboma
| MOSALA AFUNDI FLORENT nait an TE | Badjamba
SEALA BOGBOA BAHIA Lo comité de Bobaula
RE
| MBANO BOLAYA JEAN Membre du comité de |
es négociation

DIMANCHE APESI ee comité de Bolikando
LÉMENNE NDOMBE sr comité de Bomboma

Administrateur du T.

Mr. NTAHOMPAGAZE Pascal,

Province Orientale District de Tshopo- Territoire de Basoko-
Secteur de Bangelema Mongandjo - Groupement Mongandjo

Comité de Gestion Mongandjo

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de gestion de la
clause sociale du cahier des charges pour le compte du Groupement Mongandjo,

Sachant que le Chef de Groupement supervise, de par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale du Groupement Mongandjo- Secteur de Bangelema Mongandjo, Territoire de Basoko, District de Tshopo,
Province Orientale, avons en date de ce 16 septembre 2011, après consultation, élu les personnes suivantes en qualité
de membres du comité de gestion de la clause sociale du cahier des charges avec la Forabola ; titre n° 11/03.

3 | KIFALA BOGBOA BAHIA PIERRE

NOM FONCTION SIGNATURE
1 | BOMBELE MBISA MOKE RAPHAÉL President Qi
2 | MBANO BOLAYA JEAN Secretaire
Trèsorier

4 | ANGBANDIMA KENGELAGA GILBERT

Membre (conseiller)

5 | KAPUTOLA BALO

Membre (conseiller)

6 | LOKELOKE AMBOI HONORÉ

Membre (conseiller)

7 | AFUNDI MOSALA FLORENT

Membre (conseiller)

Représentant du Concessionnaire désigné par celui-ci :

NOM

FONCTION SIGNATURE
_… _ Fe À
1 | NGUMA BATITIGO Comptable =

Mongandjo, ci-après :

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement

Qualité

Nom Village Signature

BAISOLE LOKALEMA cn

ANTOINE RICHARD Chef de Secteur Mongandjo

ROSE MASSIKINI DJONI Chef de Groupement Bobamba
| AMUNDALA KOTO JEAN . .

BERNARD Chef de Village Badjamba

LISOLOLO ALAZA .

JACQUES Chef de Terre Badjamba L

: _ 7

MANOTI LOBAMBA ANDRE | Chef de Terre Badjamba ee

KOLONI MEULA NGONDA Chef de Terre Badjamba 772

JEAN 2
KPUKPANABAHU Président du comité de ko)

KENGELAGA JEROME négociation Bomboma dt
RAPHAEL MBISA MOKI Loqut erbe du comité | djamba
MARIE MBOKO JEAN Ten comité de Bolikango
ANGBANDIMA KENGELAGA | Réoaiaton "| Bomboma
MOSALA AFUNDI FLORENT nesneaon 8% | Badjamba
PIERRE 7 BAHIA ssh comité de Bobaula
SONO mean ns
MBANO BOLAYA JEAN sl comité de | Bobati
DORA NOLNZAMBE APESI enr comité de Bolikando
MEBONGA NDOMBE MAT comité de Bomboma

Mr. NTAHOMPAGAZE Pascal,
Administrateur du Territoire de

PROCES VERBAL D’INSTALLATION DU COMITE LOCAL DE SUIVI DE LA
FORABOLA

L’an deux mille onze, le seizième jour du mois de
septembre, nous, Pascal NTAHOMPAGAZE RUTIKANGA, Administrateur du Territoire de
Basoko, nous trouvant à Lileko, siège de la FORABOLA,

Considérant l’article 21 de l'arrêté ministériel
n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juillet 2010 fixant le modèle d’accord constituant la
clause sociale du cahier des charges du contrat de concession forestière ;

Considérant la signature ce jour de la clause sociale
du cahier des charges entre la FORABOLA, garantie 11/03, et les communautés du
Groupement Mongandjo ;

Installons officiellement le comité local de suivi
composé des personnes suivantes :

1. Administrateur du Territoire : Président

2. KPUKPANABAHU KENGELAGA Jérôme : Conseiller

3. LIMOMOTI Phariale : Conseiller

4. APISO MESEBO Adolphe : Conseiller

5. MISSI IKOTO Raphaël : Conseiller

6. ANGBOKA MELES Jean : Conseiller

7. BIFOLO BATINDI Baudouin : Conseiller

8. BOSWE Augustin : Conseiller (FORABOLA)

En foi de quoi le présent procès verbal a été

dressé aux jour, mois et an que dessus.

L’Administrateur du

HITS {

Pascal NTAHOMPAGAZE RUTIKANGA

